


Exhibit 10.37

 

LEASE BETWEEN

 

THERMO BIOSTAR, INC., A DELAWARE COPRORATION

 

AND

 

THE PARK AT CTC, LLC, A COLORADO LIMITED LIABILITY COMPANY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

USE

 

 

 

 

SECTION 2

TERM

 

 

 

 

SECTION 3

COMPLETION OF PREMISES

 

 

 

 

SECTION 4

RENT

 

 

 

 

SECTION 5

TAXES AND OPERATING COST ADJUSTMENT FORMULA

 

 

 

 

SECTION 6

HOLDING OVER

 

 

 

 

SECTION 7

BUILDING SERVICES

 

 

 

 

SECTION 8

CONDITION OF PREMISES AND BUILDING

 

 

 

 

SECTION 9

USE OF LEASED PREMISES

 

 

 

 

SECTION 10

COMPLIANCE WITH LAW

 

 

 

 

SECTION 11

ALTERATIONS AND REPAIRS

 

 

 

 

SECTION 12

ABANDONMENT

 

 

 

 

SECTION 13

ASSIGNMENT AND SUBLETTING

 

 

 

 

SECTION 14

SIGNS AND ADVERTISING

 

 

 

 

SECTION 15

DAMAGE TO PROPERTY, INJURY TO PERSONS

 

 

 

 

SECTION 16

TENANT’S INSURANCE

 

 

 

 

SECTION 17

DAMAGE OR DESTRUCTION

 

 

 

 

SECTION 18

ENTRY BY LANDLOR

 

 

 

 

SECTION 19

DEFAULT

 

 

 

 

SECTION 20

TAXES

 

 

 

 

SECTION 21

EMINENT DOMAIN

 

 

 

 

SECTION 22

SUBORDINATION TO MORTGAGES AND DEEDS OF TRUST

 

 

--------------------------------------------------------------------------------


 

SECTION 23

WAIVER

 

 

 

 

SECTION 24

SUBROGATION

 

 

 

 

SECTION 25

PLATS AND RIDERS

 

 

 

 

SECITON 26

SALE BY LANDLORD

 

 

 

 

SECTION 27

RIGHT OF LANDLORD TO PERFORM

 

 

 

 

SECTION 28

ATTORNEY’S FEES

 

 

 

 

SECTION 29

ESTOPPEL CERTIFICATE

 

 

 

 

SECTION 30

NOTICE

 

 

 

 

SECTION 31

RIGHTS RESERVED

 

 

 

 

SECTION 32

REAL ESTATE BROKER

 

 

 

 

SECTION 33

MISCELLANEOUS PROVISIONS

 

 

 

 

SECTION 34

SUCCESSORS AND ASSIGNS

 

 

 

 

SECTION 35

QUIET ENJOYMENT

 

 

 

 

SECTION 36

RECORDING

 

 

 

 

SECTION 37

RELIANCE BY LANDLORD

 

 

 

 

SECITON 38

OPTION TO EXTEND

 

 

 

 

SECTION 39

SECURITY DEPOSIT

 

 

 

 

SECTION 40

REFERENCE TO RIDER

 

 

 

 

EXHIBIT A

COMMENCEMENT DATE AGREEMENT

 

 

 

 

EXHIBIT B-1

SITE PLAN

 

 

 

 

EXHIBIT B-2

INITIAL PREMISES & CONTIGUOUS PREMISES

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

PLANS AND DRAWINGS

 

 

 

 

EXHIBIT C

BASE BUILDING CONDITIONS

 

 

 

 

EXHIBIT D

PROJECT SCHEDULE

 

 

 

 

EXHIBIT E

WORK LETTER

 

 

 

 

EXHIBIT F

GUARANTY

 

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE made this 25th day of June, 2001 (“Effective Date”), between Thermo
BioStar, Inc., a Delaware corporation (“Tenant”), and The Park at CTC, LLC, a
Colorado limited liability company (“Landlord”).

 

WITNESSETH:

 

DEMISE

 

Landlord hereby leases to Tenant and Tenant herby lessees from Landlord
approximately 75,000 rentable square feet (the “Premises” or, alternative, the
“Leased Premises”) to be located with that certain building to be constructed by
Landlord, comprised of a total of approximately 105,000 rentable square feet as
depicted on the site plan (“Site Plan”) attached as Exhibit B-1 hereto and made
a part hereof, more commonly known as 331 South 104th Ave., Louisville, CO 80027
(the “Building”). The Building will be situated on land described as Lots 3 & 4,
block 3, The Park at CTC, City of Louisville, County of Boulder, State of
Colorado (the “Property”). Landlord also grants to Tenant a non-exclusive right,
subject to the provisions of this Lease, to use all appurtenances to the
Property, including, but not limited to, any plazas, common areas, walks,
parking areas, driveways, or other areas in the Building or on the Property
designated by Landlord for the exclusive or non-exclusive use of the tenants of
the Building.

 

On the Initial Premises Commencement Date (as defined in Section 2), the
Premises will be comprised of approximately 60,000 rentable square feet (the
“Initial Premises”), as shown on Exhibit B-2 attached hereto and made a part
hereof. From and after the Contiguous Premises Commencement Date (as defined in
Section 2), the Premises shall also include approximately 15,000 rentable square
feet within the area which is cross-hatched on Exhibit B-2 (the “Contiguous
Premises” or “Contiguous Space”). Landlord acknowledges and agrees that Tenant
has not yet designated the exact area which is to comprise the Contiguous Space,
and that Tenant shall have the right to designate which portion of the area
shown as cross-hatched on Exhibit B-2 shall comprise the Contiguous Space by
providing such designation to Landlord in writing no later than January 1, 2002.
Until Tenant provides such written designation to Landlord, all portions which
are designated as the Contiguous Space on the attached Exhibit B-2 (i.e., all
portions which are cross-hatched) shall be included within any obligations of
Landlord hereunder. Without limiting the foregoing, Section 3.4 shall apply to
all areas which are shown as cross-hatched on Exhibit B-2.

 

Landlord has estimated the Rentable Square Fee (RSF) and Useable Square Feet
(USF) as used in its Lease in good faith pursuant to building and site plans for
the Property. Upon issuance of a Temporary Certificate of Occupancy for the
Initial Premises, Landlord shall have the Building and the Premises measured at
Landlord’s cost, and any changes to rentable square footage calculations shall
be confirmed in Exhibit A, Lease Commencement Agreement, attached hereto and
made a part hereof, subject to approval by Landlord and Tenant, and such
calculations shall be the final calculations for the size of the Building and
Premises. The measurement of the Building and Premises shall be in accordance
with the standards of the Building Owners and Managers Association (BOMA), or
other such industry standards as may be approved by Landlord and Tenant. It is
also understood and agreed that there shall be no load factor or common area
factor applied to the Premises (i.e., RSF = USF for the purposes of this Lease).

 

The Lease is upon and subject to the terms, conditions, and covenants set forth
below and Landlord and Tenant covenant as a material part of the consideration
for this Lease to keep and perform each and all of the terms, conditions, and
covenants by it to be kept and performed and that this Lease is made upon the
condition of such performance.

 

SECTION 1

 

USE

 

1.01                           Use of Premises. Tenant shall have the right to
use the Premises for administrative offices, laboratory, research and
development, operations, manufacturing, and uses incidental thereto, and for any
other purpose allowed by law, provided that such uses comply with all zoning
restrictions.

 

--------------------------------------------------------------------------------


 

Landlord hereby represents and warrants that the Building and the Property
comply with office/industrial zoning regulations in the Colorado Tech Center in
Louisville, Colorado.

 

SECTION 2

 

TERM

 

2.01                           Term. The term (“Term”) of this Lease shall
commence on the Initial Premises Commencement Date (as defined below) and shall
expire on April 30, 2009 (“Expiration Date”).

 

2.02                           Commencement Date for Initial Premises. The
commencement date of the Term with respect to the Initial Premises (“Initial
Premises Commencement Date”) shall be on the date that is the later to occur of
the following:  (i) the effective date of a Temporary Certificate of Occupancy
of the Initial Premises, provided (a) Landlord has substantially completed the
Base Building Conditions (as defined below), (b) Landlord has substantially
completed the Tenant Improvements (as defined in the Work Letter attached as
Exhibit E hereto and made a part hereof (“Work Letter”)), (c) all items required
for a permanent Certificate of Occupancy are completed by landlord in a
reasonable amount of time and said items do not materially impact Tenant’s
occupancy, use, and enjoyment of the Building, Initial Premises or Property all
as reasonably determined by Tenant, and (d) Tenant is able to commence its
intended business operations within the Initial Premises, subject only to
installation by Tenant of its personal property, or (ii) April 15, 2002.

 

(a)                                  Damages for Delay. In the event the Initial
Premises Commencement Date has not occurred on or before April 19, 2002 then,
except as otherwise provided herein, from and after the Initial Premises
Commencement Date, Tenant shall receive an abatement of Rent (as defined in
Section 4.02) for the number of days equal to the number of days between
April 19, 2002 and the Initial Premises Commencement Date. By way of example, if
the Initial Premises Commencement Date occurs on April 25, 2002, then Tenant
shall receive an abatement of Rent until May 1, 2002. The parties hereby agree
that the amount of any rental abatement which Tenant shall receive pursuant to
this section is a reasonable  estimation of costs and damages which will be
incurred by Tenant in the event that the Initial Premises Commencement date has
not occurred by April 19, 2002.

 

(b)                                 Termination Right. Notwithstanding any
provision of this Lease to the contrary, if the Initial Premises Commencement
Date has not occurred on or before July 15, 2002 for any reason, then Tenant
shall have the right to terminate this Lease by providing written notice to
Landlord at no penalty or cots to Tenant. Upon Landlord’s receipt of Tenant’s
notice, this Lease shall terminate, and Landlord shall promptly return to Tenant
any sums previously deposited with Landlord.

 

(c)                                  Tenant Delay. Should Tenant, through  the
actions of Tenant, Tenant’s employees, agents, contractors, subcontractors,
guests, licensees, or invitees, impede or delay Landlord’s completion of the
Base Building or the Tenant Improvements (each, a “Tenant Delay”), then the
Initial Premises Commencement Date shall be the date that the same would have
occurred but for the Tenant Delay. If Landlord has a reasonable basis to believe
there is a condition constituting a Tenant Delay, Landlord shall promptly
provide written notice to Tenant setting forth in detail the basis for such
belief, and any reasonable actions which Landlord believes should be taken by
Tenant in order to cure the condition. If Tenant reasonably concurs with
Landlord, then Tenant shall promptly perform the actions contained in Landlord’s
notice. Tenant shall be given an opportunity to cure any alleged delay in
Landlord’s construction of the Base building or Tenant Improvements. No action
of failure to act by Tenant shall constitute a Tenant Delay as defined herein
unless Landlord has provided the written notice as set forth above, and
(i) Tenant has failed to perform any obligation within the time period specified
in the Project Schedule (as defined below) or (ii) if no time period is
specified in the Project Schedule for the relevant action item, then within ten
(10) business days from written notice from Landlord detailing the action
required of Tenant together with any documentation necessary to enable Tenant to
perform the same.

 

(d)                                 City Delay. If the Initial Premises
Commencement Date is impeded or delayed due to a failure of the City of
Louisville (the “City”) to act within the estimated timeframes set forth in the
construction schedule (“Project Schedule”) attached as Exhibit D hereto and made
a part hereof (each a “City Delay”), then the length in days of such City Delay
shall be deducted from the number of days of any rental abatement which Tenant
is otherwise entitled to under Section 2.02(a) hereof. By way of example, if
there is a City Delay equal to three (3) days, and the Initial Premises
Commencement Date occurs on April 25, 2002, then Tenant shall be entitled to an
abatement of Rent pursuant to Section 2.03(a) until April 28, 2002 (i.e.,
abatement for six days for each day after April 19, 2002 that the Initial
Premises

 

--------------------------------------------------------------------------------


 

Commencement Date did not occur, reduced by three days for the City Delay). If
Landlord has  a reasonable basis to believe there is a condition constituting a
City Delay, Landlord shall promptly provide written notice to Tenant setting
forth in detail the basis for such belief and evidence of Landlord’s efforts to
compel the City to perform its duties within the time periods set forth in the
Project Schedule. If Landlord has failed to submit to the City any plans or
other documentation necessitated by the City within the time periods set forth
in the Project Schedule, then Landlord shall not be entitled to claim there has
been a City Delay. No City Delay shall have occurred as defined herein unless
Tenant reasonably agrees in writing with the explanation and length of the
alleged City Delay set forth in Landlord’s notice. If Tenant disagrees with
Landlord’s notice of an alleged City Delay then Tenant shall use reasonable
efforts to specify in writing the basis for such disagreement within ten
(10) days of receipt of Landlord’s notice, and in any event, Tenant shall
specify in writing the specific basis for any such disagreement within forty
(40) days after receipt of Landlord’s notice. Notwithstanding the foregoing, if
Tenant fails to respond to Landlords’ notice of an alleged City Delay within ten
(10) business days of receipt of such notice stating whether or not Tenant
agrees or disagrees as to the existence of any alleged City Delay, then Tenant
shall be deemed to concur with Landlord’s notice.

 

(e)                                  Early Occupancy. Tenant shall have the
right to occupy the Initial Premises for thirty (30) days prior to the Initial
Premises Commencement Date (“Initial Premises Early Occupancy Period”) for the
purpose of installing its equipment, furniture and other personal property, and
communications wiring. Landlord shall notify Tenant ion writing of the
anticipated Initial Premises Commencement Date within sixty (60) days from such
estimated date. During the Initial Premises Early Occupancy Period, Tenant shall
have the right to occupy the Initial Premises without the obligation to pay
Rent, but subject to all other terms and provisions of this Lease. Tenant agrees
to reasonably cooperate with Landlord’s construction manager so as to not
unreasonably interfere with the completion of the Tenant Improvements or the
Base Building during the Initial Premises Early Occupancy Period. If Landlord
reasonably believes that Tenant’s activities during the Early Occupancy Period
are interfering with Landlord’s construction of the Base Building or the Tenant
Improvements, then Landlord shall promptly notify Tenant thereof, and Tenant
shall immediately adjust its activities within the Initial Premises to
accommodate Landlord’s performance of the Tenant Improvements or Base Building,
as applicable. If Tenant complies with this section, then in no event shall
Tenant’s occupancy of the Initial Premises be deemed a Tenant Delay as defined
in Section 2.02(c).

 

2.03                           Contiguous Space. In the event that Tenant has
elected for Landlord to perform the Tenant Improvements within the Contiguous
Space, then the commencement date of the Term with respect to the Contiguous
Space shall be the later to occur of: (i) the date that Landlord delivers the
Contiguous Space to tenant in a good and broom-clean condition with the Tenant
Improvements for the Contiguous Space substantially completed in conformance
with the Work Letter, or (ii) April 15, 2004 (“Contiguous Space Commencement
Date”). Notwithstanding the forgoing, if Tenant elects to construct the Tenant
Improvements as provided in Section 3.02, then the Contiguous Space Commencement
Date shall be the later to occur of: (i) the date  that Landlord delivers the
Contiguous Space in a good and broom-clean condition to Tenant, or (ii) March 1,
2004. If Tenant has elected to perform the Tenant Improvements for the
Contiguous Space as provided in Section 3.02, then Tenant shall have the right
to occupy the Contiguous Space for forty-five (45) days after the Contiguous
Space Commencement Date without the obligation to pay Rent, but subject to all
other terms and provisions of this Lease.

 

(a)                                  Damages for Delay. In the event Tenant has
elected that Landlord is to perform the Tenant Improvements in the Contiguous
Space, and the Contiguous Space Commencement Date has not occurred on or before
April 15, 2004, then from and after the Contiguous Space Commencement Date,
Tenant shall receive an abatement of Rent attributable to the Contiguous Space
for the number of days equal to the number of days between April 15, 2004 and
the Contiguous Space Commencement Date. By way of example, if the Contiguous
Space Commencement Date occurs on April 20, 2004, then Tenant shall receive an
abatement of Rent until April 25, 2004. The parties hereby agree that the amount
of any rental abatement which Tenant shall receive pursuant to this section is a
reasonable estimation of costs and damages which will be incurred by Tenant in
the event that Contiguous Space Commencement Date has not occurred by April 15,
2004 where Landlord is to perform the Tenant Improvements. In the alternative,
if Tenant has elected to perform the Tenant improvements in the Contiguous
Space, and the Contiguous Space Commencement Date has not occurred on or before
March 1, 2004, then from and after the date that is forty-five (45) days after
the Contiguous Space Commencement Date, Tenant shall receive an abatement of
Rent attributable to the Contiguous Space for the number of days equal to the
number of days between March 1, 2004 and the Contiguous Space Commencement Date.
By way of example, if the Contiguous Space Commencement Date occurs on March 5,
2004, then Tenant shall receive an abatement of Rent until April 23, 2004 (i.e.,
forty-five days after the Contiguous Space Commencement Date plus four days for

 

--------------------------------------------------------------------------------


 

each day after March 1, 2004 that the Contiguous Space Commencement Date has not
occurred). The parties hereby agree that the amount of any rental abatement
which Tenant shall receive pursuant to this section is a reasonable estimation
of costs and damages which will be incurred by Tenant in the event that the
Contiguous Space Commencement Date has not occurred by March 1, 2004 where
Tenant is to perform the Tenant Improvements within the Contiguous Space.

 

(b)                                 Termination Right. Notwithstanding any
provision of this Lease to the contrary, if the Contiguous Space Commencement
Date has not occurred on or before August 1, 2004 for any reason, then Tenant
shall have the right to terminate its obligation to lease the Contiguous Space
by providing written notice thereof to Landlord. Upon Landlord’s receipt of
Tenant’s notice, Tenant’s obligation to lease the Contiguous Space shall
terminate and be of no further force or effect. Landlord hereby acknowledges
that its failure to deliver the Contiguous Space to Tenant as provided herein
shall cause Tenant to incur damages, including costs and expenses associated
with leasing a new facility comparable to the Contiguous Space. Therefore, if
Tenant elects to terminate its obligation to lease the Contiguous Space as
provided herein, then Landlord shall promptly pay to Tenant upon demand all
costs incurred by Tenant in leasing and moving to an alternative space rather
than the Contiguous Space, including, without limitation, brokers’ fees,
reasonable attorneys’ fees, and any differential between the Base Rent for the
Contiguous Space and the rental amount for the alternative space. The parties
acknowledge and agree that such sums represent a reasonable estimation of
Tenant’s damages due to Landlord’s failure to perform hereunder.

 

SECTION 3

 

COMPLETION OF THE PREMISES

 

3.01                           Base Building. Landlord shall complete all of the
base building conditions (“Base Building Conditions”) described in Exhibit C
attached hereto and made apart hereof on or before April 15, 2002. Landlord
shall complete the remainder of the Building shell and all site improvements for
the Property in conformance with the plans and drawings attached as Exhibit B-3
hereto and made a part hereof (“Site Improvements”) on or before July 1, 2002.
The Base Building Conditions and Site Improvements are collectively defined
herein as the “Base Building”. Landlord shall perform all work in connection
with the Base Building in a good and workmanlike manner. In the event that
Landlord has failed to substantially complete the Site Improvements by July 1,
2002, then Tenant shall receive an abatement of Rent until the date the Site
improvements are substantially completed. Notwithstanding the provisions of this
Lease regarding City Delay and other matters requiring City of Louisville
approval, Landlord and Tenant acknowledge that the Colorado Tech Center General
Improvement District (CTCGID), which the Building is included within, is
required to install an upgraded lift station (“Lift Station”) for the purpose of
pumping waste water/sewage away from the Property, prior to issuance of a
Certificate of Occupancy by the City of Louisville. In the event the Lift
Station is not under construction as of November 15, 2001, Landlord, at its sole
cost, shall construct its own waste removal system on the Property (“Ejection
System”) in order to obtain final approval – and, at a minimum, issuance of a
Temporary Certificate of Occupancy from the City of Louisville in order to meet
the Project Schedule (Exhibit D) and the planned occupancy date as otherwise
described in this Lease. In the event the Initial Premises Commencement Date has
not occurred on or before April 19, 2002 as a result of the failure to obtain a
Temporary Certificate of Occupancy due to the lack of approval, construction,
and/or completion of the Lift Station or the Ejection System as the case may be,
then from and after the Initial Premises Commencement Date, Tenant shall receive
two (2) days of abatement of Rent (as defined in Section 4.02) for the number of
days equal to the number of days between April 19, 2002 and the Initial Premises
Commencement Date. By way of example, if the Initial Premises Commencement Date
occurs on April 25, 2002, then Tenant shall receive an abatement of Rent until
May 7, 2002. The parties hereby agree that the amount of any rental abatement
which Tenant shall receive pursuant to this section is a reasonable estimation
of costs and damages which will be incurred by Tenant in the event that the
Initial Premises Commencement Date has not occurred by April 91, 2002 as a
result of the failure to complete the Lift Station or Ejection System.
Notwithstanding any other provision of this Lease to the contrary, in no event
shall any period of time related to processing governmental approvals of the
Lift Station or Ejection System be categorized as a City Delay.

 

3.02                           Tenant Improvements. Landlord shall construct the
Tenant Improvements in the Initial Premises in a good and workmanlike manner in
conformance with the Work Letter. Tenant shall have the right to either
(i) require Landlord to perform the Tenant Improvements in the Contiguous Space
in which event the terms and provisions of the Work Letter shall apply to the
performance of the same except that dates shall be adjusted per diem to reflect
the dates then in effect for the Contiguous Space, or (ii) elect to perform the
Tenant Improvements directly.

 

--------------------------------------------------------------------------------


 

3.03                           Improvement Allowance. Landlord shall pay an
improvement allowance (“Improvement Allowance”) totaling $35.10 per rentable
square foot of the Premises. Upon mutual execution of this Lease, that portion
of the Improvement Allowance based on the 60,000 rentable square feet of the
Initial Premises (“Initial Premises Improvement Allowance”) shall be immediately
available for use in the payment of the Tenant Improvements in the Initial
Premises in conformance with the Work Letter. That portion of the Improvement
Allowance based on the 15,000 rentable square feet of the Contiguous Space
(“Contiguous Space Improvement Allowance”) shall be available for use in the
payment of the Tenant Improvements in the Contiguous Space: (i) immediately if
used in conformance with Section 3.04 hereof, (ii) in conformance with the
timing (as adjusted per Section 3.02) set forth in the Work Letter if Tenant
elects to require Landlord to construct the Tenant Improvements in the
Contiguous Space, or (iii) upon the Contiguous Space Commencement Date as a
direct payment to the Tenant as such costs are incurred by Tenant if Tenant
elects to construct the Tenant Improvements in the Contiguous Space. The
Improvement Allowance shall be in addition to work completed at Landlord’s cost
for construction of the Base Building. There shall be no construction management
and/or bonding fees charged against the Improvement Allowance on behalf of
Landlord or Landlord’s employees, agents, or contractors. The Improvement
Allowance includes programming, space planning, construction documentation,
engineering, construction, change orders, cabling, consultants, project
management, and other construction related costs. Tenant has engage CRESA
Partners (“CRESA”) for project management for construction of the Tennant
Improvements. CRESA’s fee will be paid from the Improvement Allowance, or is to
be paid by Tenant, at Tenant’s discretion. Tenant retains the right to engage
other consultants, architects, engineers, contractors, and vendors at its
discretion, the cost of which, if within the above guidelines, may be deducted
form the Improvement Allowance or paid separately by Tenant, in Tenant’s sole
discretion.

 

3.04                           Lease of Contiguous Space to Third Party Tenants.
Landlord shall have the right to lease the Contiguous Space to third party
tenant(s) until February 28, 2004. While the Contiguous Space is leased to third
parties it shall be separately demised from the Initial Premises and shall be
accessible only by an entrance or entrances separate from the Initial Premises.
Landlord shall implement reasonable safety precautions to insure that any
tenants of the Contiguous Space have no right to access to the Initial Premises.
Prior to entering into any lease agreement with any proposed tenant(s) of the
Contiguous Space, Landlord shall obtain Tenant’s prior written consent to the
layout, plans and proposed use for such tenant(s), which consent shall not be
unreasonably conditioned, withheld or delayed. Landlord shall not lease any
portion of the Contiguous Space to tenant(s) who are direct competitors of
Tenant, or to entities whose use or occupancy may negatively impact the use of
enjoyment of the Premises by Tenant, in Tenant’s reasonable discretion. Landlord
shall not enter into any lease agreement with respect to the Contiguous Space
with any third party tenant(s) where the term thereof expires on the date later
than February 28, 2004.

 

(a)                                  Tenant Improvements in Contiguous Space.
Tenant agrees to allocate a portion of the Contiguous Space Improvement
Allowance for tenant improvements within the Contiguous Space for third party
tenants, subject to the terms and conditions of this section. Landlord shall
submit all space plans and cost estimates for tenant improvements within the
Contiguous Space for third party tenants to Tenant for Tenant’s prior review and
approval. Tenant shall have the right to disapprove in its sole discretion any
such improvements and any expenditure from the Contiguous Space Improvement
Allowance where such improvements and/or design needs of Tenant for the
Contiguous Space. All other costs associated with any lease by Landlord and/or
use by third parties of the Contiguous Space, including but not limited to the
cost of demising the Building for such purposes, construction of any common
areas required for multi-tenant use (hallways, access, egress, bathrooms, etc.),
improvements installed for such third parties and/or created for use and
purposes, construction and/or demolition of improvements required within the
Building or the Premises resulting from the design and construction of the
Building and/or the Premises to accommodate Landlord and/or such intended third
parties, and demolition and construction required to cause the Building,
Premises, or Contiguous Space to be brought back to the condition and layout
previously approved by Tenant in preparation for Tenant Improvements for Tenant
within the Contiguous Space, shall be the sole cost, expense and obligation of
Landlord.

 

SECTION 4

 

RENT

 

4.01                           Base Rent. Tenant agrees to pay Landlord Base
Rent, applicable to the phased occupancy of the Premises, on a monthly basis
according to the following rent schedule:

 

--------------------------------------------------------------------------------


 

Month

 

Base Rent/RSF/YEAR

 

Initial Premises Commencement Date - Month 12

 

$

12.95

 

Mo. 13 – Mo 24

 

$

13.30

 

Mo. 25 – Mo. 36

 

$

13.92

 

Mo. 37 – Mo. 48

 

$

14.17

 

Mo. 49 – Mo. 60

 

$

14.50

 

Mo. 61 – Mo 72

 

$

16.28

 

Mo. 73 – Expiration Date

 

$

16.85

 

 

On or prior to the Initial Premises Commencement Date, Tenant shall pay Base
Rent and estimated Operating Expenses for the first month of the Term.

 

4.02                           No Offsets. Except as otherwise provided herein,
the Base Rent, Tenant’s Proportional Share of Taxes and Operating Costs, and all
other sums or charges required by this Lease to be paid by Tenant to Landlord
(all of which are sometimes collectively referred to herein as “Rent”) shall be
paid to Landlord without deduction or offset, in lawful money of the United
States of America, at the office of O’Connor Development 6685 Gunpark Drive,
Suite 210, Boulder, Colorado 80301 or to such other person or at such other
place as Landlord may from time to time designate in writing.

 

4.03                           Interest on Late payments. Any Rent or other
amount due from Tenant to Landlord under this Lease not paid within five
(5) days of when due shall bear interest from the date due, computed on a daily
basis, until the date paid, at the rate of one and one-half percent  (1 ½%) per
month until paid, but the payment of the interest shall not excuse nor cure any
default by Tenant under this lease.

 

4.04                           Late Payment Charge. Further, and notwithstanding
the interest charges provided for in the preceding subsection 4.03, if any Rent
or other amounts owing hereunder are not paid within five (5) days of when due,
Landlord and Tenant agree that Landlord will incur additional administrative and
financial expenses and inconveniences, the amount of which will be difficult if
not impossible to determine. Accordingly, Tenant shall pay to Landlord an
additional one-time late charge for any late monthly payment in the amount of
five percent (5%) of the amount of the payment; provided, however, that no
one-time late charge shall apply until after ten (10) days written notice by
Landlord delivered to Tenant pursuant to the notice provisions in Section 30
herein.

 

SECTION 5

 

TAXES AND OPERATING COST ADJUSTMENT FORMULA

 

5.01                           Taxes. The Rent payable by Tenant shall be
increased by the amount of Tenant’s Proportional Share of the Taxes on the
Property. “Tenant’s Proportional Share” as used in this Lease shall be
calculated by dividing the number of rentable square feet of the Premises then
occupied by Tenant by the number of rentable square feet of the Building. For
example, on the Initial Premises Commencement Date, Tenant’s Proportional Share
shall be approximately 57.14%, and on the Contiguous Space Commencement Date,
Tenant’s Proportional Share shall be approximately 71.4%. In determining the
amount of Taxes for any calendar year, the amount of special assessments to be
included shall be limited to the amount of the installment (plus any interest
payable thereon) of such special assessment which would have been required to
have been paid during such calendar year if Landlord had elected to have the
special assessment paid over the maximum period of time permitted by law, if the
election is available to Landlord. All reference to Taxes “for” and “billed for”
a particular calendar year shall be deemed to refer to Taxes levied, assessed,
billed or otherwise imposed for such calendar year, without regard to the dates
when any such Taxes are due and payable. Landlord’s good faith estimate of Taxes
for the calendar year ending December 31, 2002 is $1.50/RSF based on the
projected 2001 tax payment (2000 assessment year) for improved, like properties
in the Colorado Tech Center. Tenant acknowledges, however, that in 2001 property
valuations will be reassessed by Boulder County, which will increase property
taxes.

 

(a)                                  Definition. As used in this Lease, the term
“Taxes” means any and all general and special taxes and impositions levied,
assessed, or imposed upon, or with respect to, the Premises, any leasehold
improvements, fixtures, installations, additions and equipment, whether owned by
Landlord or Tenant, or either because of or in connection with Landlord’s
ownership, Leasing and operation of the Building and the Property, including,
without limitation, real estate taxes, personal property taxes for property used
in connection with, and to the extent used on behalf of, the Property, general
or special assessments, and duties or levies charged or levied upon or assessed
against the Building and the Property

 

--------------------------------------------------------------------------------


 

and personal property, or any tax or excise on rent or any other tax (however
described) on account of rental received for use and occupancy of any or all of
the Building and the Property, whether any such taxes are imposed by the United
States, the State of Colorado, the County of Boulder, or any local governmental
municipality, authority, or agency or any political subdivision. Taxes shall not
include any net income, capital stock, succession, transfer, franchise, gift,
estate or inheritance taxes.

 

(b)                                 Payment. Commencing with the Initial
Premises Commencement Date, Tenant shall pay to Landlord on the first day of
each calendar month until the next upward adjustment date (which period between
adjustment dates is herein called a “Tax Deposit Year”) one-twelfth of the
estimated amount of the Taxes. Landlord shall estimate such amount prior to the
beginning of each calendar year, and may adjust its estimate no more than one
time per calendar year. No later than April 15 of each year, the amounts paid
under this Subsection 5.01(b) in any Tax Deposit Year shall be reconciled with
amounts actually billed to Landlord for the same Tax Deposit Year, and provided
there is any surplus remaining after the credit to Tenant and provided that
there is no uncured event of Tenant default beyond applicable notice and cure
periods under any of the provisions of this lease, Landlord shall, at Landlord’s
option, either refund the amount of the surplus to Tenant within thirty (30)
days following the end of the Tax Deposit Year or apply the surplus amount
against any other amounts then due, or future amounts due, from Tenant to
Landlord. If upon the reconciliation there is any deficiency in the amount of
Taxes paid by Tenant, Landlord shall bill Tenant and Tenant shall pay the
additional amount within thirty (30) days after receipt of Landlord’s statement.
Any amount of surplus or deficiency due at the expiration or earlier termination
of this lease, shall be paid by the owing party to the other within thirty (30)
days after such expiration/termination.

 

5.02                           (a) Inclusion in Operating Costs. Tenant shall
pay Tenant’s Proportional Share of the Operating Costs for the Property.
Landlord’s good faith estimate of Operating Costs as of November 15, 2000 is
$.90 per rentable square foot of the Premises. As used in this lease, the term
“Operating Costs” means any and all expenses, costs and disbursements (other
than Taxes and those items excluded under section 5.02 (b) hereof), which are
paid or accrued by Landlord in connection with the management, maintenance,
operation or repair of the Building, including, without limitation:

 

(i)                                     Costs of supplies;

 

(ii)                                  Costs incurred in connection with
obtaining and providing energy for the Building, including, but not limited to,
costs of propane, butane, natural gas, steam, electricity, fuel oils, coal or
any other energy sources, except if separately metered to the Leased Premises,
in which case Tenant shall pay 100% of its metered amount;

 

(iii)                               Costs of water and sanitary sewer and storm
drainage services;

 

(iv)                              Costs of general maintenance and repairs,
including costs of repairing heating, ventilation and air conditioning systems
and the cost of exterior building and roof maintenance and repairs;

 

(v)                                 Cost of insurance;

 

(vi)                              Costs of maintenance and reasonable
replacement of landscaping; and

 

(vii)                           Costs for professional management of the
Property not to exceed 6% of Base Rent or the then current market management fee
for like buildings in the area, whichever is less.

 

(b)                                    Exclusion from Operating Costs.
Notwithstanding the foregoing “Operating Costs” shall not include:

 

(i)                                     Costs of repairs or other work
occasioned by fire, windstorm or other insured casualty to the extent of
insurance proceeds received;

 

(ii)                                  Leasing commissions, advertising,
advertising expenses, and other costs incurred in leasing space in the Building
or other properties of Landlord;

 

(iii)                               Costs of repairs or building necessitated by
condemnation;

 

--------------------------------------------------------------------------------


 

(iv)                              Any interest on borrowed money or debt
amortization, except as specifically set forth above;

 

(v)                                 Depreciation on the Building;

 

(vi)                              Any settlement, payment or judgment incurred
by Landlord or the Building manager due to the negligence or willful misconduct
of Landlord, its employees, agents, or contractors;

 

(vii)                           Cost of any damage to the Building caused
directly by the negligence or willful misconduct of Landlord, its employees,
agents, or contractors;

 

(viii)                        Cost of structural repairs or reconstruction of
any portion of the Building;

 

(ix)                                Costs of providing utility lines to the
Building other than the utilities and services to be provided by Landlord
pursuant to this Lease, or of repairing such lines if they break (but not if
they are plugged by Tenant’s usage );

 

(x)                                   Ground lease and debt service payment(s);

 

(xi)                                The cost of items which would, in accordance
with generally accepted accounting principles (GAAP), be capitalized;

 

(xii)                             The cost of tenant improvements;

 

(xiii)                          The cost of repairing defects in construction
workmanship or materials;

 

(xiv)                         Items for which the Landlord is reimbursed by
insurance or otherwise;

 

(xv)                            Accounting, legal, or other professional fees
related to new leases or disputes with current or past tenants;

 

(xvi)                         Leasing or brokerage commissions;

 

(xvii)                      Costs associated with replacement or material
repairs of base building structure or systems, including but not limited to the
foundation, structural components, roof, mechanical, electrical and plumbing
systems, unless due to specific acts or omissions of Tenant;

 

(xviii)                   The cost of services exceeding the then current market
costs for such services; and

 

(xix)                           All alterations, improvements, or additions and
other capital expenditures for the Property.

 

(c)                                  Warranties. Tenant shall be entitled to
reimbursement for any amounts collected by Landlord under any manufacturer’s
warranty on any systems or machinery used in the Building; provided that Tenant
has previously paid to Landlord the repair expense relating to Landlord’s
warranty claim.

 

(d)                                 Payment. Beginning on the Initial Premises
Commencement Date, Landlord shall supply Tenant with written notice of
Landlord’s estimate of the Operating Costs that will be incurred or accrued
during the current calendar year (the “Deposit Year”). On or before the first
day of each month during such Deposit Year, Tenant shall pay to Landlord
one-twelfth of Tenant’s Proportional Share of the estimated amount. For each
subsequent Deposit Year, if the monthly deposit amount is not determined in time
for Tenant to make the first payment on January 1 of the relevant Deposit Year,
then the first monthly payment shall be due on the first day of the month
immediately following the date Landlord supplies Tenant with notice of the
amount. Landlord shall provide to Tenant the estimated amount prior to March 31
of such Deposit Year, and the first monthly payment(s) shall also include a
payment equal to one-twelfth of such additional sum multiplied by the number of
calendar months which have elapsed during the Deposit Year prior to the date
Tenant makes its first payment, not to exceed three months of such additional
sum. Landlord may adjust its estimate of Operating Costs no more than one time
per calendar year. No later than April 15 of each year, the amounts paid under
this Subsection 5.02 in any Deposit Year shall be reconciled with amounts
actually billed to Landlord for the same Deposit Year, and provided there is any
surplus remaining after the credit to Tenant and provided that there is no
uncured event of Tenant default beyond

 

--------------------------------------------------------------------------------


 

any applicable cure period under any of the provisions of this Lease, Landlord
shall apply the surplus amount against any other amounts then due, or future
amounts due, from Tenant to Landlord. If upon the reconciliation there is any
deficiency in the amount of Operating Costs paid by Tenant, Landlord shall bill
Tenant and Tenant shall pay the additional amount within thirty (30) days of
receipt of Landlord’s statement. Any amount of surplus or deficiency due at the
expiration or earlier termination of this Lease, shall be paid by the owing
party to the other within thirty (30) days after such expiration/termination.

 

5.03                           Audit and Adjustment Procedures.

 

(a)                                  The annual determination and statement of
Taxes and Operating Costs shall be prepared by Landlord no later than April 15
of each year, in accordance with generally accepted accounting principles. In
the event of any dispute as to any Rent due under this Lease, Tenant shall have
the right to inspect Landlord’s accounting records, within two years of the
applicable Deposit Year, relative to Taxes and Operating Costs at the office in
which Landlord maintains its records in the Denver/Boulder metropolitan area,
currently located at 6685 Gunpark Drive, Suite 210, in Boulder Colorado, during
normal business hours at any time following the furnishing by Landlord to Tenant
of the statement, and Landlord will cooperate in good faith for such
examination/audit. If it is discovered that Tenant has been invoiced or has
otherwise paid an amount in excess of Tenant’s Proportional Share of allowable
Taxes and Operating Costs, Tenant shall deliver to Landlord copies of applicable
audits, reports or other results from it examination, Landlord will pay to
Tenant such excess amount within thirty (30) days after receipt of Tenant’s
statement, and will modify applicable future Tax and Operating Cost charges. If
Landlord has any objection or dispute with Tenant’s statement, Landlord shall
provide written notice thereof to Tenant within thirty (30) days after receipt
of Tenant’s statement, indicating in reasonable detail the particular objections
or disputes made by Landlord. If any error or miscalculation discovered through
Tenant’s examination is equal to or greater than five percent (5.0%) of the sum
of Taxes and Operating Costs initially invoiced to and paid by Tenant, Landlord
shall pay the reasonable cost of Tenant’s examination/audit. Notwithstanding the
foregoing, there shall be no time limitations regarding payment to Tenant by
Landlord for any material errors in the calculation, billing, or Tenant’s
payment of Taxes or Operating Costs.

 

(b)                                 If the Term of this Lease commences on any
day other than the 1st day of a calendar year, or if the Term of this Lease ends
on any day other than the last day of the last month of the term, any payment
due to Landlord by reason of an increase in Taxes or Operating Costs shall be
prorated on the basis by which the number of days in such partial year bears to
365.

 

SECTION 6

 

HOLDING OVER

 

6.01                           Rent Increase. Should Tenant hold over after the
termination of this Lease, whether the termination occurs by lapse of time or
otherwise, Tenant shall become a tenant from month to month upon each and all of
the terms herein provided as may be applicable to such a tenancy, and any such
tenancy shall not constitute an extension of this Lease; provided, however,
during the period as a tenant from month to month, Tenant shall pay Base Rent at
one hundred twenty five percent (125%) of the rate payable immediately preceding
the date of termination of this Lease for the first six (6) months of such Hold
Over period, and shall pay Base Rent at one hundred forty percent (140%) of the
rate payable immediately preceding the date of termination of this Lease for any
remainder of the Hold Over period. The provisions of this paragraph shall not
exclude nor waive Landlord’s right of re-entry or any other right hereunder.

 

SECTION 7

 

BUILDING SERVICES

 

Landlord shall provide, as described below and as described in the Base Building
Conditions, at its cost except as may be passed through to Tenant as an
allowable component of Operating Costs, the

 

--------------------------------------------------------------------------------


 

following services throughout the Term of the Lease (each, a “Building Service”
and collectively, the “Building Services”):

 

(a)                                                          maintenance of the
site, Building, parking lots, landscaping, and other components of the Property;

 

(b)                                                         installation and
maintenance of landscaping;

 

(c)                                                          Utilities and other
services, including but not limited to hot and cold running water, sewer and
other related plumbing services, electricity, gas, and other sources of power
acceptable to Tenant, delivered and installed at central point(s) and other
locations acceptable to Tenant within the Building;

 

(d)                                                         Conduit for services
such as telecommunications, data, and other services requiring wiring/conduit,
such actual services to be provided by third party vendors;

 

(e)                                                          Heating,
ventilation, and air conditioning for consistent and comfortable use of the
Premises by Tenant;

 

(f)                                                            Passenger
elevator services if the Building is greater than one floor. Tenant may utilize
passenger elevators for freight unless a freight elevator is installed and
designated by Landlord;

 

(g)                                                         Snow removal;

 

(h)                                                         Janitorial services
for cleaning of the Premises, on each day other than weekends and standard
business holidays; and

 

(i)                                                             Trash pickup and
removal.

 

Unless due to the act or negligence of Tenant, or unless due to any temporary
unavailability outside the control of Landlord, Landlord shall be responsible
for maintaining the Building services throughout the term of this Lease. All
Building Services provided by Landlord shall be consistent with the quality of
such services in similar “flex” buildings in the Colorado Tech Center area.

 

Tenant shall have access to the Premises and the Building, and may utilize all
Building Services at any time, on a 24 hours per day/7 days per week basis. The
Premises will be separately metered for electrical power and gas as part of the
Base Building Conditions.

 

7.01                           Interruption of Standard Services. Tenant agrees
that Landlord shall not be liable for failure to supply any heating, air
conditioning, janitorial services, electric current, or any other utility during
any period when Landlord uses its best efforts to restore or to supply such
services or utility. Landlord reserves the right to temporarily discontinue such
services at times as may be necessary by reason of accident, repairs,
alterations, or improvements, or by reason of strikes, lockouts, riots, acts of
God, or any other happening or occurrence beyond the reasonable control of
Landlord, provided such discontinuance does not substantially interfere with
Tenant’s business operations. Notwithstanding the foregoing, Tenant shall
receive a one (1) day abatement of Base Rent and Operating Costs for each day
any Building Service is not available to the Premises, unless due to
circumstances outside the control of Landlord or unless due to the negligence or
misconduct of Tenant.

 

7.02                           Telephone. Tenant shall separately arrange with
the applicable local public authorities or utilities, as the case may be, for
the furnishing of and payment for all telephone services as may be required by
Tenant in the use of the Premises, except for the conduit required for such
services as described in Section 7.01 above which conduit shall be provided by
Landlord as part of the Base Building Conditions. Tenant shall directly pay for
such telephone services, including the establishment and connection thereof, at
the rates charged for the services by the authority or utility, and the failure
of Tenant to obtain or to continue to receive the services for reasons other
than those specified herein shall not relieve Tenant of any of its obligations
under this Lease. Landlord shall supply sufficient telephone and data lines into
the Building for Tenant’s connection, including service entrance, and demark
points at electrical and communications rooms, for voice services, and fiber.
Landlord warrants that communications fiber is available to the Building.

 

--------------------------------------------------------------------------------


 

7.03                           Above-Standard Service Requirements. If
heat-generating machines or any equipment cause the temperature in the Premises,
or any part, to exceed the temperatures that the Building’s air conditioning and
other cooling systems would be able to maintain in the Premises according to the
specifications described in the Base Building Conditions, were it not for the
heat-generating equipment, then Tenant and Landlord reserve the right to install
supplementary air conditioning units in the Premises, and the actual cost,
including the cost of installation and the cost of operation and maintenance
thereof, shall be paid by Tenant (to Landlord upon demand by Landlord if such
costs are incurred by Landlord). Landlord shall not install supplemental air
conditioning units in the Premises unless it has obtained Tenant’s request
therefor or Tenant’s prior written consent thereto. If Tenant requires electric
current, water, or any other energy in excess of that which is described in the
Base Building Conditions, Tenant shall first procure the consent of Landlord,
which consent of Landlord shall not be unreasonably withheld or delayed. If
Landlord consents to such excess electric, water, or other energy requirements,
Tenant shall, on demand, pay all costs of meter service and installation of
facilities necessary to measure and/or furnish such excess capacity. Tenant
shall also pay the entire cost of such additional electricity, water, or other
energy used. Tenant may also install supplemental power, plumbing, HVAC, and
venting equipment, and other base building improvements with Landlord’s prior,
reasonable approval. Any service required by Tenant in excess of the
specifications described in the Base Building Conditions shall be referred to as
“Above Standard Services”. Landlord acknowledges that Tenant may require Above
Standard Services, and may require to make other changes/improvements to the
Base Building, and Landlord shall not withhold its consent based on consumption,
usage, or non-material impact to the Building.

 

SECTION 8

 

CONDITION OF PREMISES AND BUILDING

 

8.01                           CONDITION OF PREMISES and Building

 

a.                                       Acceptance Upon Possession. Tenant, by
taking possession of the Premises, shall be deemed to have agreed that the
Premises were, as of the date of taking possession, in good order, repair, and
condition and satisfactorily completed in accordance with Landlord’s obligations
under this Lease, subject to any latent defects and/or “punch list” items to be
completed by Landlord resulting from Landlord’s obligations as set forth in the
Work Letter.

 

b.                                      Landlord agrees to construct, maintain,
and manage the quality and image of the Building as a high quality “flex”
building at all times, including the general professional environment of the
Building. No use or operation by other parties or vendors which interferes with
Tenant’s use and operations, including but not limited to any food preparation
or storage, operations which cause noise, vibration, dust, or other
environmental pollutants or discharge, or any use which adversely affects the
Building structure or Building services, shall be allowed in any portion of the
building or parking areas without the prior written consent of Tenant in its
sole discretion. In addition, no competitor of Tenant shall be allowed to lease
space in the Building without the prior written consent of Tenant in its sole
and absolute discretion. A competitor of Tenant is defined as any entity engaged
in the direct manufacturing, processing, and/or sale of medical diagnostics or
testing devices.

 

SECTION 9

 

USE OF LEASED PREMISES

 

9.01                           Use. The Leased Premises shall not be used other
than for the purpose set forth in Section 1 of this Lease. Tenant’s use shall at
all times comply with all applicable laws, ordinances, regulations, or other
governmental ordinances in existence.

 

9.02                           Hazardous Use. Notwithstanding anything to the
contrary contained in this Lease, Landlord agrees to indemnify, defend and hold
harmless Tenant, its parent, subsidiaries and affiliates, and their respective
officers, directors, shareholders and employees, from and against any and all
liabilities, losses, damages, suits, actions, causes of action, costs, expenses
(including without limitation reasonable attorneys’ fees and disbursements and
court costs), penalties, fines, demands, judgments, claims or liens (including
without limitation claims or liens imposed under any so-called “Superfund” or
other environmental legislation) arising from or in connection with the presence
at the time of Tenant’s taking possession of the Premises of Hazardous Materials
(as hereinafter defined) on, or the subsequent removal thereof from, the
Property (including without limitation the Premises). Landlord shall have the
right to assume exclusive control of

 

--------------------------------------------------------------------------------


 

the defense of any such suit, action or claim, and Tenant agrees to cooperate
reasonably with Landlord in the performance by Landlord of its obligations under
this Section.

 

Notwithstanding anything to the contrary contained in this Lease, Tenant agrees
to indemnify, defend and hold harmless Landlord from and against any and all
liabilities, losses, damages, suits, actions, causes of action, costs, expenses
(including without limitation reasonable attorneys’ fees and disbursements and
court costs), penalties, fines, demands, judgments, claims or liens (including
without limitation claims or liens imposed under any so-called “Superfund” or
other environmental legislation) arising from or in connection with the release
or discharge of Hazardous Materials which are stored, generated or otherwise
brought onto the Premises by or at the direction of Tenant. Tenant shall have
the right to assume exclusive control of the defense of any such suit, action or
claim, and Landlord agrees to cooperate reasonably with Tenant in the
performance by Tenant of its obligations under this Section. Tenant shall have
the right, at Tenant’s sole election and at Tenant’s sole cost and expense, to
perform or cause to be performed, from time to time during the Term (as the same
may be extended), environmental testing to determine the presence of Hazardous
Materials on the Premises.

 

For purposes of this Section, the term “Hazardous Materials” shall include
without limitation any petroleum product, any flammable, explosive or
radioactive material, or any hazardous or toxic waste, substance or material,
including without limitation substances defined as “hazardous substances”,
“hazardous materials,” “solid waste” or “toxic substances” under any applicable
laws relating to hazardous or toxic materials and substances, air pollution
(including noise and odors), water pollution, liquid and solid waste,
pesticides, drinking water, community and employee health, environmental land
use management, stormwater, sediment control, nuisances, radiation, wetlands,
endangered species, environmental permitting and petroleum products, which laws
may include, but not be limited to, the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended; the Toxic Substances Control Act; the Clean Water
Act; the National Environmental Policy Act, as amended; the Solid Waste Disposal
Act, as amended; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986; the Hazardous Materials Transportation Act, as
amended; the Resource Conservation and Recovery Act, as amended; the Clean Air
Act, as amended; the Emergency Planning and Community Right-to-Know Act, as
amended; the Occupational Safety and Health Act, as amended; comparable state
laws; and all rules and regulations promulgated pursuant to such laws and
ordinances.

 

The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

 

9.03                           No Waste. Tenant shall not commit, suffer, nor
permit any waste, damage, disfiguration, or injury to the Leased Premises or the
Building’s common areas or the fixtures and equipment located in or on the
Building, or permit or suffer any overloading of the floors and shall not place
any safes or heavy business machinery in the Premises other than as specifically
provided for in the Work Agreement and plans for the Tenant Improvements,
without first obtaining the written consent of Landlord and, if required by
Landlord, of Landlord’s architect, and shall not use or permit to be used any
part of the Leased Premises for any dangerous, noxious, or offensive trade or
business, and shall not cause or permit any nuisance, noise, or action in, at,
or on the Leased Premises. Notwithstanding anything to the contrary contained
herein, Landlord acknowledges and approves Tenant’s use of the Premises and
Building, including but not limited to Tenant’s intent to store and use various
substances and chemicals, including, without limitation, those identified on a
list previously submitted and approved by Landlord, in compliance with laws and
regulations governing such substances and chemicals and such use shall not be
deemed a violation of the foregoing provisions of this Section 9.03.

 

a.                                                               Protection
Against Insurance Cancellation. If any insurance policy on the Building or any
part thereof shall be canceled or if cancellation shall be threatened, or if the
coverage shall be reduced or be threatened to be reduced, in any way by reason
of the use or occupation of the Leased Premises or any part thereof by Tenant,
any assignee or subtenant of Tenant, or by anyone permitted by Tenant to be upon
the Leased Premises, and if Tenant fails to take reasonable efforts to remedy
the condition giving rise to the cancellation, threatened cancellation,
reduction, or threatened reduction of coverage within forty-eight (48) hours
after notice or to complete the remedy within ten (10) days after notice,
Landlord may, at its option, enter upon the Leased Premises and attempt to
remedy the condition, and Tenant shall forthwith pay the cost to Landlord as
Rent. Landlord shall not be liable for any damage or injury caused to any
property of Tenant or of others located on the Leased

 

--------------------------------------------------------------------------------


 

Premises as a result of such entry unless such damage or injury is a result of
the negligence or willful misconduct of Landlord or its employees, agents or
contractors.

 

b.                                                              Use of Roof and
Site by Tenant. Tenant may access and utilize the roof of the Building, or any
area on the site of the Property subject to any applicable approval by
governmental entities, to install and operate communications or other equipment
throughout the Term and any extension thereof, with the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or denied.
Such access and use shall be at no additional cost to Tenant, with the exception
of the cost of installation, maintenance, and removal of such equipment which
shall be Tenant’s sole responsibility. Tenant may also, with Landlord’s written
approval, install and utilize conduit for access/wiring of such equipment and
connection of such equipment to the Premises.

 

SECTION 10

 

COMPLIANCE WITH LAW

 

10.01                     Compliance. Tenant shall not use the Premises or
permit anything to be done in or about the Premises which will in any way
conflict with any law, statute, ordinance, or governmental rule or regulation
now in force or which may hereafter be enacted or promulgated. Tenant shall, at
its sole cost and expense, promptly comply with all laws, statutes, ordinances,
and governmental rules, regulations, or requirements now in force or which may
hereafter be in force, and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition, use, or occupancy of the Premises, but, however,
excluding any required structural changes which are not related to or affected
by Tenant’s improvements or acts.

 

Landlord warrants and represents that, as of the Initial Premises Commencement
Date, (i) the Building and the Premises shall be in compliance with all
applicable laws, codes, ordinances, orders, rules and regulations of any
governmental or other public authority, (ii) all electrical, plumbing, lighting,
fire protection and heating, ventilation and air conditioning systems shall be
in good condition and repair, and (iii) there shall be no restrictions or other
legal impediments, either imposed by law (including without limitation
applicable zoning and building codes or ordinances) or by instrument, which
would prevent the use of the Premises for the permitted uses hereunder. If at
any time during the Term, as the same may be extended, applicable law shall not
permit the use of the Premises in accordance with the original intended use
designated in Section 1.01 of this Lease, then Tenant, without waiving any other
right Tenant may have on account thereof, may terminate this Lease upon no less
than thirty (30) days’ prior written notice to Landlord.

 

SECTION 11

 

ALTERATIONS AND REPAIRS

 

11.01                     Tenant to Maintain. Tenant shall, at its sole expense,
keep the Premises in good repair and tenantable condition during the Term of
this Lease. Tenant shall not, without the prior written consent of the Landlord,
whose consent shall not be unreasonably withheld, make any alterations,
improvements, or additions to the Premises (except for the Tenant Improvements,
which shall be governed by the Work Letter), including, but not limited to,
partitions, wall coverings, floor coverings, and special lighting or equipment
installations. Notwithstanding the foregoing, Landlord’s approval shall not be
required for any alterations, improvements or additions desired by Tenant which
are nonstructural in nature and the cost of which does not exceed $50,000 in
each instance. Prior to commencement of any alterations, improvements, or
additions for which Tenant is required to obtain Landlord’s approval, Tenant
shall submit to Landlord a set of fully detailed working drawings and
specifications for the proposed alteration, prepared by a licensed architect or
engineer reasonably approved by the Landlord. In particular, but not as a
limitation, the working drawings must fully detail changes to mechanical,
wiring, and electrical, lighting, plumbing, and HVAC systems to Landlord’s
reasonable satisfaction. Landlord may require additional reasonable information
for approval of the alterations because of the inadequacy of the drawings and
specifications. Landlord shall notify Tenant at the time of granting its consent
whether it shall require Tenant to remove any portion of the alterations at the
expiration of the Term or other termination of this Lease. As a condition of
approval for such alterations, Landlord shall have the right to require Tenant
to furnish adequate bond or other security reasonably acceptable to Landlord for
performance of and payment

 

--------------------------------------------------------------------------------


 

for the work to be performed. All alterations, improvements, or additions,
whether temporary or permanent in character, made by Landlord or Tenant in or
upon the Premises shall become Landlord’s property and shall remain upon the
Premises at the termination of this Lease by lapse of time or otherwise, without
compensation to Tenant (excepting only Tenant’s movable office furniture, trade
fixtures, and office and professional equipment or other personal property,
whether or not attached to the Premises), Tenant shall, however, have the right
to remove any of the Tenant Improvements which Tenant, at the time of submitting
or approving the plans and specifications for the same in accordance with the
Work Letter, identified as those which Tenant intends to remove at the
termination or earlier expiration of this Lease. Landlord shall not unreasonably
withhold or qualify approval of any such alterations, additions, or improvements
based on the requirement of removal by Tenant. Tenant shall promptly pay to
Tenant’s contractors, when due, the cost of all work and of all decorating, and
upon completion, deliver to Landlord, if payment is made directly to Tenant’s
contractors, evidence of payment and waivers of all liens for labor, services,
or materials. Tenant shall defend and hold Landlord, the Premises, the Building,
and the Property harmless from all costs, damages, liens for labor, services, or
materials relating to the work, and shall defend and hold Landlord harmless from
all costs, damages, liens, and expenses related to the work, unless such liens,
services, materials, costs, damages, or expenses are the result of the act,
omission, negligence, or misconduct of Landlord or its employees, agents, or
contractors. If Landlord incurs any expenses in the removal of trash or cleaning
as a result of Tenant’s contractor’s work, then Tenant agrees it shall reimburse
Landlord within thirty (30) days of billing.

 

11.02                     Protection Against Liens. At least five (5) days prior
to the commencement of any work on the Leased Premises by Tenant, Tenant shall
notify Landlord of the names and addresses of the persons supplying labor and
materials for the proposed work so that Landlord may avail itself of the
provisions of statutes such as Section 38-22-105(2) of the Colorado Revised
Statutes (1973), or any successor statutory provision. During the progress of
any work on the Leased Premises, Landlord or its representatives shall have the
right to post and keep posted thereon notices such as those provided for by
Sections 38-22-105(2) (C.R.S. 1973) or to take any further action which Landlord
may deem to be proper for the protection of Landlord’s interest in the Leased
Premises.

 

11.03                     Condition on Surrender. Tenant shall, at the
termination of this Lease, surrender the Premises to Landlord in as good
condition and repair as reasonable and proper use will permit, loss by ordinary
wear and tear, fire, and other casualty excepted, and in the state of broom
cleanliness.

 

11.04                     Damage by Tenant. If any part of the Building or other
improvements become damaged or are destroyed through the negligence,
carelessness, or misuse of Tenant, its servants, agents, employees, or anyone
permitted by Tenant to be in the Building, or through Tenant or such parties,
then the cost of necessary repairs, replacements, or alterations shall be borne
by Tenant, who shall, on demand, forthwith pay the same to Landlord as Rent.

 

SECTION 12

 

ABANDONMENT

 

12.01                     Disposition of Personal Property. Tenant shall not
vacate or abandon the Premises at any time during the Term without notice to
Landlord and payment of rent, and if Tenant shall otherwise abandon, vacate, or
surrender (whether at the end of the stated Term or otherwise) the Premises, or
shall be dispossessed by process of law or otherwise, then any personal property
belonging to Tenant left on the Premises shall be deemed abandoned and may be
sold or otherwise disposed of by Landlord without any liability to Tenant
whatsoever. Tenant shall not at any time remove Landlord’s property or any
fixtures constituting property of Landlord from the Premises. Any removal of
Landlord’s property from the Premises by Tenant shall constitute a material
breach of this Lease and Landlord shall have the right to take all reasonable
steps to stop or prevent such breach without such actions constituting a
constructive eviction of Tenant.

 

SECTION 13

 

ASSIGNMENT AND SUBLETTING

 

13.01                     Limitation on Assignment or Subletting. Tenant shall
not assign this Lease, or any interest therein, and shall not sublet the
Premises, or any part thereof, or any right or privilege appurtenant

 

--------------------------------------------------------------------------------


 

thereto, or shall not suffer any other person to occupy or use the Premises, or
any portion thereof, without the written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed. Neither this Lease
nor any interest therein shall be assignable as to the interest of Tenant by
operation of law without the written consent of Landlord, which consent may not
be unreasonably withheld, conditioned or delayed. Any amount of rent received by
Tenant for any such assignment or subletting to a third party (excluding any
transferee under Section 13.02 below), which is in excess of the Base Rent and
Operating Expenses passed through to Tenant, shall be divided equally between
Tenant and Landlord after Tenant deducts from any such overage its reasonable
costs incurred in completing the assignment or subletting, including but not
limited to the cost of any rental abatement, improvements, commissions, legal
fees and other such costs.

 

13.02                     Assignment or Subletting to a Parent, Affiliate, or
Subsidiary. Notwithstanding anything to the contrary contained in this lease,
Tenant shall have the right to make, without landlord’s consent, any assignment
of this lease or subletting of all or any portion of the Premises, so long as
Thermo Electron Corporation, a Delaware corporation remains the guarantor on
this lease, to (a) a parent, subsidiary, affiliate or division of Tenant,
(b) any entity with which or into which Tenant may consolidate or merge, or
(c) any entity acquiring all or substantially all of the assets of Tenant.

 

13.03                     Acceptance of Performance; No Waiver. If the Premises
or any part are sublet or occupied by anybody other than Tenant, Landlord may,
upon default by Tenant beyond any applicable cure period, collect the rent from
the subtenant or occupant and apply the net amount collected to the Rent. Upon
assignment pursuant to the terms of this section, Tenant shall be relieved of
further liability under this Lease as to the subleased premises. Consent by
Landlord to anyone assignment or subletting shall not in any way be construed as
relieving Tenant from obtaining the Landlord’s expressed written consent to any
further assignment or subletting.

 

13.04                     Landlord to Approve Documents. All documents utilized
by Tenant to evidence any subletting or assignment to which Landlord has
consented shall be subject to prior approval by Landlord or its attorney, which
approval shall not be unreasonably withheld or delayed. Tenant shall pay on
demand all Landlord’s costs and expenses, including reasonable attorneys’ fees,
incurred in determining whether or not to consent to any requested subletting or
assignment and in reviewing and approving such documentation which shall not
exceed $500.

 

SECTION 14

 

SIGNS AND ADVERTISING

 

14.01                     Tenant shall have the right to install or construct
monument, directional, and building signage at its sole cost and expense subject
to approval by the City of Louisville. Prior to installing or constructing any
signage pursuant to this section, Tenant shall submit to Landlord for its
reasonable review and approval drawings of the proposed signage, including size
and dimensions. Landlord shall submit for Tenant’s approval, which approval
shall not be unreasonably withheld, any signage proposed for any other tenants
of the Property.

 

SECTION 15

 

DAMAGE TO PROPERTY, INJURY TO PERSONS

 

15.01                     Damage by Tenant. Tenant agrees to pay for all damage
to the Building or the Premises, as well as all damage to tenants or occupants
thereof caused by Tenant’s misuse or neglect of the Premises, its apparatus or
appurtenances, or caused by any licensee, contractor, agent, or employee of
Tenant. Notwithstanding anything to the contrary contained in this Lease,
Landlord and Tenant each hereby waives all rights of recovery against the other
party, and such other party’s insurance carrier (by way of subrogation or
otherwise), for all losses or damages to the Premises, any improvements thereon
or any personal property of either party therein, to the extent such waiver does
not invalidate the insurance coverage of either party and to the extent such
losses or damages are covered by insurance the damaged party is required to
carry hereunder or otherwise elects to maintain; provided, however, that the
foregoing waiver by either party shall not apply with respect to any loss or
damage to the extent caused by the negligence or willful misconduct of the other
party, its agents, employees, representatives or contractors.

 

15.02                     Tenant’s Property. Particularly, but not in limitation
of the foregoing paragraph, all property belonging to Tenant, or any occupant of
the Premises, that is in the Building or the Premises, shall

 

--------------------------------------------------------------------------------


 

be there at the risk of Tenant or other person only, and Landlord or its agents
or employees (except in the case of negligence or willful misconduct of Landlord
or its agents, employees, licensees or contractors) shall not be liable for:
(i) damage to or theft or misappropriation of such property; (ii) loss of or
damage to any property by theft or otherwise, by any means whatsoever; (iii) any
injury or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, snow, hail, water, or rain which may leak from
any part of the Building or from the pipes, appliances, or plumbing works
therein or from the roof, street, subsurface, or from any other place, or
resulting from dampness or any other cause whatsoever, except any such injury or
damage resulting from faulty or improper construction or installation of the
Base Building or resulting from lack of proper maintenance or repair by
Landlord; or (iv) interference with the light, air, or other incorporeal
hereditament. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Premises or in the Building or of observed defects in the
Building, its fixtures or equipment.

 

SECTION 16

 

TENANT’S INSURANCE

 

16.01                     Insurance. Tenant shall, during the entire Term of
this Lease, at its sole cost and expense, obtain, maintain, and keep in full
force and effect the following types of insurance:

 

(a)                                  All risk coverage insurance, including
endorsements for vandalism, malicious mischief, theft, sprinkler leakage,
covering all of Tenant’s property, including, but not limited to, furniture,
fittings, equipment, installations, alterations, additions, partitions,
fixtures, and anything in the nature of a leasehold improvement (other than
those belonging to Landlord hereunder) in an amount equal to the full
replacement cost of such property without deduction for depreciation;

 

(b)                                 Commercial general liability insurance,
including bodily injury and property damage, personal injury, contractual
liability with respect to all claims, demands, or actions by any person, firm,
or corporation, in any way arising from, related to, or connected with the
conduct and operation of Tenant’s business in the Premises or Tenant’s use of
the Premises. Such policies shall be written on a comprehensive basis, with
limits not less than $1,000,000.00, and such higher limits as Landlord or the
mortgagees of Landlord may require from time to time, but may not be
unreasonably required, subject to reasonable standards for insurance coverage
and limits for similar uses, in like facilities, in the Colorado Tech Center
area;

 

(c) Any other form or forms of insurance as the mortgagees of Landlord may
reasonably require from time to time in form, in amounts and for insurance risks
against which a prudent tenant would protect itself, subject to reasonable
standards for insurance coverage and limits for similar uses, in like
facilities, in the Colorado Tech Center area;

 

(d) Business interruption insurance in such amounts as will reimburse the Tenant
for direct or indirect loss of earning attributable to all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises or to the Building as a result of such perils.

 

16.02                     Evidence. All policies shall be taken out with
insurers reasonably acceptable to Landlord and in form reasonably satisfactory
from time to time to Landlord. Tenant agrees that certificates of insurance will
be delivered to Landlord as soon as practicable after the placing of the
required insurance, but in no event later than five (5) days after Tenant takes
possession of all or any part of the Leased Premises. All policies shall require
that at least thirty (30) days’ prior written notice be delivered to Landlord by
the insured prior to termination, cancellation, or material change in such
insurance.

 

16.03                     Proceeds. Tenant agrees that in the event of damage or
destruction to the leasehold improvements in the Leased Premises covered by
insurance required to be taken out by Tenant pursuant to this Section, Tenant
shall use the proceeds of the insurance for the purpose of building leasehold
improvements as mutually agreed upon between Landlord and Tenant. If Landlord
and Tenant cannot agree as to the new improvements within thirty (30) days, then
Tenant shall replace the identical improvements that were destroyed. In the
event of damage or destruction of the Building entitling the Landlord to
terminate this Lease pursuant to Section 17, then, if the Leased Premises have
also been damaged, Tenant will pay to Landlord all of its insurance proceeds
relating to the leasehold improvements in the Leased Premises, and if the Leased
Premises have not been damaged, Tenant will deliver to Landlord, in accordance
with the provisions of this Lease, the leasehold improvements and the Leased
Premises.

 

--------------------------------------------------------------------------------


 

SECTION 17

 

DAMAGE OR DESTRUCTION

 

17.01                     Right to Terminate. If the Premises or the Building
are damaged by fire or other insured casualty, and the insurance proceeds have
been made available by the holder or holders of any mortgages or deeds of trust
covering the Building, the damage shall be repaired by and at the expense of
Landlord, provided such repairs can, in Landlord’s reasonable discretion, be
completed within one hundred twenty (120) days after the occurrence of such
damage, without the payment of overtime or other premiums. Until the repairs are
completed, the Rent shall be abated in proportion to the part of the Premises
which is unusable by Tenant in the conduct of its business. If repairs cannot,
in Landlord’s reasonable discretion, be made within said one hundred twenty
(120) day period, Landlord shall notify Tenant within thirty (30) days of the
date of occurrence of the damage as to whether or not Landlord elects to make
the repairs. If Landlord elects not to make the repairs, then either party may,
by written notice to the other, cancel this lease as of the date of the
occurrence of the damage. If Landlord elects to make such repairs, Landlord
shall promptly repair such damage at its sole cost and expense, and shall
complete such repairs not less than 180 days after the date of occurrence of the
damage. If Landlord reasonably estimates that it will require more than 180 days
to complete such repairs, then either party may terminate this Lease by
providing written notice to the other. Except as provided in this Section 17,
there shall be no abatement of Rent and no liability of Landlord by reason of
any injury, inconvenience, temporary limitation of access or interference to or
with Tenant’s business or property arising from the making of any necessary
repairs, or any alterations or improvements in or to any portion of the Building
or the Premises, or in or to fixtures, appurtenances, and equipment therein
necessitated by the damage. Tenant understands that Landlord will not carry
insurance of any kind on Tenant’s furniture and furnishings or on any fixtures
or equipment removable by Tenant under the provision of this Lease, and that
Landlord shall not be required to repair any injury or damage caused by fire or
other cause, or to make any repairs or replacements to or of improvements
installed in the Premises by or for Tenant at Tenant’s cost.

 

17.02                     Landlord’s Insurance. Landlord covenants and agrees
that, throughout the Term, it will insure the Building (excluding non-insurable
items) and the machinery, boilers, and equipment contained therein owned by
Landlord (excluding any property with respect to which Tenant is obliged to
insure pursuant to the provisions of Section 16 thereof) against damage by fire
and extended perils coverage in such reasonable amounts as would be carried by a
prudent owner of a similar property in the same locale. Landlord will also,
throughout the Term, carry commercial general liability, property damage and
loss of rent insurance with respect to the operation of the Premises in
reasonable amounts as would be carried by a prudent owner of a similar property
in the same locale. Landlord may, but shall not be obligated to, take out and
carry any other form or forms of insurance as it or the mortgagees of Landlord
may reasonably determine to be advisable. Tenant shall pay for all such
insurance carried by Landlord as an Operating Cost, provided that such insurance
is not duplicative of the insurance obtained pursuant to Section 16.01.
Notwithstanding any contribution by Tenant to the cost of insurance premiums,
Tenant acknowledges that it has no right to receive any proceeds from the
insurance policies carried by Landlord, and that the insurance will be for the
sole benefit of Landlord, with no coverage for Tenant for any risk insured
against.

 

SECTION 18

 

ENTRY BY LANDLORD

 

18.01                     Landlord and its agents, upon giving 24 hours notice
to Tenant’s management personnel at the Premises, shall have the right to enter
the Premises during normal business hours for the purpose of examining or
inspecting the same, to supply any services to be provided by Landlord to Tenant
hereunder, to show same to prospective purchasers (or during the last nine
(9) months of the Lease term to prospective tenants of the Premises), and to
make such alterations, repairs, improvements, or additions, whether structural
or otherwise, to the Premises or to the Building as Landlord may deem necessary
or desirable. Landlord shall not make any such alterations, repairs,
improvements, or additions which materially affect Tenant’s use or enjoyment of
the Premises/Building/Property, and any such alterations, repairs, improvements,
or additions made by Landlord shall to the best of Landlord’s ability be
completed after Tenant’s business hours. Tenant shall have the right to have a
representative present during any entry by Landlord. In the event said
alterations, repairs, improvements, or additions are required during business
hours, Landlord will work with Tenant to minimize the impact of Tenant’s use and
enjoyment of the Premises. In the event of emergency and in the event Tenant’s
employees are not at the Premises at the time of Landlord’s entry, Landlord may
enter by means of a master key, without liability to Tenant except for any
failure to exercise due care for Tenant’s property, and without affecting this
Lease. Landlord shall

 

--------------------------------------------------------------------------------


 

use reasonable efforts on any such entry not to unreasonably interrupt or
interfere with Tenant’s use and occupancy of the Premises. Landlord may enter
the Premises at any time in the case of an emergency.

 

SECTION 19

 

DEFAULT

 

19.01                     Events of Tenant Default. Each one of the following
events is referred to as an “Event of Tenant Default”:

 

(a)                                  Tenant shall fail to make due and punctual
payment of Rent or another amounts payable hereunder, and such failure shall
continue for fifteen (15) days after receipt of written notice from Landlord.

 

(b) Tenant shall vacate the Premises without payment of Rent and notice to
Landlord, or abandon the Premises, or remove leasehold improvements or fixtures
constituting property of Landlord;

 

(c) This Lease shall be transferred to or shall pass to or devolve upon any
other person or party except in the manner set forth in Section 13;

 

(d) This Lease or the Premises or any part thereof shall be taken upon execution
or by other process of law directed against Tenant, or shall be taken upon or
subject to any attachment at the instance of any creditor of, or claimant
against Tenant, and said attachment shall not be discharged or disposed of
within thirty (30) days after the levy;

 

(e) The filing of any petition or the commencement of any case or proceeding by
the Tenant under any provision or chapter of the Federal Bankruptcy Act, the
Federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization; or the adjudication that the Tenant is
insolvent or bankrupt, or the entry of an order for relief under the Federal
Bankruptcy Code with respect to Tenant;

 

(f) The filing of any petition or the commencement of any case or proceeding
described in Subsection (e) above against the Tenant, unless the petition and
all proceedings initiated thereby are dismissed within sixty (60) days from the
date of the filing; the filing of an answer by Tenant admitting the allegations
of any such petition; or the appointment of or taking possession by a custodian,
trustee or receiver for all or any assets of the Tenant, unless such appointment
is vacated or dismissed within sixty (60) days from the date of such appointment
or taking of such possession.

 

(g) Tenant shall fail to take possession of the Premises thirty (30) days
following the Commencement Date without payment of Rent.

 

(h) Tenant shall fail to deliver an Estoppel Certificate in accordance with the
last sentence of Section 29 of this Lease.

 

(j)                                     Tenant shall fail to perform any of the
other agreements, terms, covenants or conditions of this Lease on Tenant’s part
to be performed, and such non-performance shall continue for a period of thirty
(30) days after written notice by Landlord to Tenant, or if such performance
cannot be reasonably had within such thirty (30) day period, Tenant shall not in
good faith have commenced such performance within such thirty (30) day period
and shall not thereafter diligently proceed to completion.

 

19.02                     Remedies of Landlord. If any one or more Events of
Tenant Default shall happen, then Landlord shall have the right at Landlord’s
election, or at any time thereafter without demand or notice, to reenter and
take possession of the Premises or any part thereof and repossess the same as
Landlord’s former estate and expel Tenant and those claiming through or under
Tenant, and remove the effects of both or either, without being deemed guilty of
any manner of trespass, and without prejudice to any remedies for arrears of
rent or breach of covenants or prior conditions and without terminating this
Lease. Should Landlord elect to reenter as provided in this Subsection, or
should Landlord take possession pursuant to legal proceedings or pursuant to any
notice provided for by law including a proceeding for possession pursuant to
Colorado’s Forcible Entry and unlawful Detainer Statutes, Landlord may, from
time to time, without terminating this Lease either;

 

(a)  (i)  Relet the Premises or any part thereof in Landlord’s or Tenant’s name,
but for the account

 

--------------------------------------------------------------------------------


 

of Tenant, for a term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the term of this Lease)
and on conditions and upon other terms (which may include concessions of free
rent and alteration and repair of the Premises) as Landlord, in its sole
discretion, may determine, and Landlord may collect and receive the rents.
Landlord shall use reasonable efforts to relet the Premises and maximize the
income generated by the Premises. No reentry or taking possession of the
Premises by Landlord shall be construed as an election on Landlord’s part to
terminate this Lease unless a written notice of such intention be given to
Tenant. No notice from Landlord hereunder or under a forcible entry and unlawful
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. Landlord
reserves the right following any  reentry and/or reletting to exercise its right
to terminate this Lease by giving Tenant written notice, in which event the
Lease will terminate as specific in the notice.

 

(ii)                                  If Landlord elects to take possession of
the Premises as provided in this Subsection (a) without terminating the Lease,
Tenant shall pay to Landlord (1) the Rent and other sums due under this Lease
which would be payable  if repossession had not occurred, less (2) the net
proceeds, if any, of any reletting of the Premises after deducting all
Landlord’s expenses in connection with the reletting, including, but without
limitation, all repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, expenses of employees, alteration, remodeling and repair costs
and expenses of preparation of the reletting. If, in connection with any
reletting, the new lease terms extends beyond the existing term, or the premises
covered include other premises not part of the Premises, a fair apportionment of
the rent received from the reletting and the expenses incurred in connection
with the reletting will be made in determining the net proceeds received from
reletting. In addition, in determining the net proceeds from reletting, any rent
concession will be apportioned over the term of the new Lease; or

 

(b)  To give Tenant written notice of intention to terminate this Lease on the
date of the notice, or on any later date specified in the notice. Tenant’s right
to possession of the Premises shall cease and the Lease shall thereupon be
terminated, except as to Tenant’s liability under this Lease, as if the
expiration of the term fixed in the notice were the end of the term originally
demised, including as extended by the exercise of any options granted to Tenant.
If this Lease is terminated pursuant to the provisions of this Subsection (b),
or terminated pursuant to a proceeding for possession under the Colorado
Forcible Entry and Unlawful Detainer Statutes, Tenant shall remain liable to
Landlord for damages in an amount equal to the Rent and other sums which would
have been owing by Tenant under this Lease for the balance of the Term had this
Lease not been terminated, less the net proceeds, if any, of any reletting of
the Premises by Landlord subsequent to the termination, after deducting all
Landlord’s expenses in connection with such reletting, including, but without
limitation, the expenses enumerated in Subsection (a) above. Landlord shall be
entitled to collect damages from Tenant monthly on the days on which the Rent
and other amounts would have been payable if this Lease had not been terminated.

 

19.03                     Cumulative Remedies. Suit or suits for the recovery of
the Rent and other amounts and damages may be brought by Landlord, from time to
time, at Landlord’s election, and nothing in this Lease shall be deemed to
require Landlord to await the date when this Lease or its Term would have
expired by limitation had there been no default by Tenant, or no termination, as
the case may be. Each right and remedy provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise including but not limited to suits for injunctive relief and specific
performance. The exercise or beginning of the exercise by Landlord of any one or
more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord of any or all rights or remedies
provided for in this Lease or now or hereafter existing at law or in equity or
by statute or otherwise. All such rights and remedies shall be considered
cumulative and non-exclusive. All costs incurred by Landlord in connection with
collecting any Rent or other amounts and damages owing by Tenant pursuant to the
provisions of this Lease, or to enforce any provision of this Lease, including
reasonable attorney’s fees from the date such matter is turned over to an
attorney, whether or not one or more actions are commenced by Landlord, shall
also be paid by Tenant to Landlord

 

19.04                     No Waiver. No failure by Landlord to insist upon the
strict performance of any agreement, term, covenant or condition of this Lease
or to exercise any right or remedy consequent upon a breach, and no acceptance
of full or partial payment of Rent during the continuance of any breach, shall
constitute a waiver of any breach or of the agreement to be performed or
complied with by Tenant, and no breach shall be waived, altered or modified
except by written instrument executed by Landlord. No waiver of any breach shall
affect or alter this Lease, but each and every agreement, term, covenant and
condition shall continue in full force and effect with respect to any other then
existing or subsequent breach. Notwithstanding any termination of this Lease,
the same shall continue in force and effect as to any

 

--------------------------------------------------------------------------------


 

provisions which require observance or performance by Landlord or Tenant
subsequent to such termination.

 

19.05                     Bankruptcy. Nothing contained in this Section 18 shall
limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding, an amount equal to the maximum allowed by any statute or
rule of law governing such a proceeding, and in effect at the time when such
damages are to be proved, whether or not the amount is greater, equal to or less
than the amounts recoverable, either as damages or Rent, referred to in any of
the preceding provisions of this Section. Notwithstanding anything contained in
this Section to the contrary, any such proceeding or action involving
bankruptcy, insolvency, reorganization, arrangement. assignment for the benefit
of creditors, or appointment of a receiver or trustee, as set forth above, shall
be considered to be an event of default only when the proceeding, action or
remedy shall be taken or brought by or against the then holder of the leasehold
estate under this Lease.

 

19.06                     Landlord Default. Each one of the following events is
referred to as an “Event of Landlord Default”:

 

(a)                                  Landlord shall fail to make due and
punctual payment of amounts payable hereunder, and such failure shall continue
for fifteen (15) days after receipt of written notice from Tenant.

 

(b)                                 Landlord shall fail to perform any of the
other agreements, terms, covenants or conditions of this Lease on Landlord’s
part to be performed, and such non-performance shall continue for a period of
thirty (30) days after written notice by Tenant to Landlord, or if such
performance cannot be reasonably had within such thirty (30) day period,
Landlord shall not in good faith have commenced such performance within such
thirty (30) day period and shall not thereafter diligently proceed to
completion. Notwithstanding the foregoing, Landlord shall commence
repair/provisions of any Building Services which are discontinued within 24
hours after loss or discontinuance of such services and notice from Tenant, and
shall diligently proceed with such repair/provision until complete.

 

19.07                     Remedies of Tenant. If any one or more events of
Landlord Default shall happen, then Tenant shall have the right, upon written
notice to Landlord pursuant to the time frames described in Section 19.06 above,
to cure such Landlord Default, repair and replace any service of item, or
conduct any reasonable task required of Landlord pursuant to this Lease and
necessary for Tenant’s intended use of the Premises and Building. If Landlord
does not make payment of any amount due Tenant within fifteen (15) days after
receipt of Tenant’s notice., or if Landlord does not reimburse Tenant for any
costs incurred by Tenant in completing Landlord’s obligations within thirty (30)
days after receipt of Tenant’s notice, Tenant may deduct/offset such amounts
due, plus interest, against future payments of Rent until fully recaptured by
Tenant. The Provisions of this Section 19.07 shall not act to eliminate or
otherwise reduce any and all other remedies available to Tenant by Law.

 

SECTION 20

 

TAXES

 

20.01                     During the Term hereof, Tenant shall pay, prior to
delinquency, all business and other taxes, charges, notes, duties and
assessments levied, and rates or fees imposed, charged, or assessed against or
in respect of Tenant’s occupancy of the Leased Premises or in respect of the
personal property, trade fixtures, furnishings, equipment, and all other
personal property of Tenant contained in the Premises, and shall hold Landlord
harmless from and against all payment of such taxes, charges, notes, duties,
assessments, rates,. and fees, and against all loss, costs, charges, and
expenses occasioned by or arising from any and all such taxes, charges, notes,
duties, assessments, rates and fees. Tenant shall cause the fixtures,
furnishings, equipment and other personal property to be assessed and billed
separately from the real and personal property of Landlord. If any or all of
Tenant’s fixtures, furnishing, equipment, and other personal property shall be
assessed and taxes with Landlord’s real property, Tenant shall pay to Landlord
Tenant’s share of such taxes within thirty (30) days after delivery to Tenant by
Landlord of a statement in writing setting forth the amount of such taxes
applicable to Tenant’s property. All of the above documents shall be considered
confidential and only disclosed or used for Landlord’s appropriate business
purposes.

 

--------------------------------------------------------------------------------


 

SECTION 21

 

EMINENT DOMAIN

 

21.01                     If the Building, or a substantial part thereof, or a
substantial part of the Premises, shall be lawfully taken or condemned (or
conveyed under threat of such taking or condemnation) for any public or
quasi-public use or purpose, the Term of this Lease shall end upon, and not
before, the date of the taking of possession by the condemning authority. Tenant
hereby assigns to Landlord Tenant’s interest if any, in the award. Current Rent
shall be apportioned as of the date of termination. If any part of the Building,
other than the Premises or not constituting a substantial part of the Premises,
shall be so taken or condemned (or conveyed under threat of such taking or
condemnation), or if the grade of any street adjacent to the Building is changed
by any competent authority and such taking or change of grade makes it necessary
or desirable to substantially remodel or restore the Building, Landlord shall
have the right to cancel this Lease upon not less than sixty (60) days’ notice
prior to the date of cancellation designated in the notice. No money or other
consideration shall be payable by Landlord to Tenant for the right of
cancellation, and Tenant shall have no right to share in any condemnation award,
or in any judgment for damages, or in any proceeds of any sale made under any
threat of condemnation of taking. Nothing in this Section shall prevent Tenant
from making and pursuing a claim against the condemning authority in its own
right for termination of its leasehold interest. If this Lease is not canceled,
the Lease shall continue in full force and effect, with abatement or reduction
of Rent equal to the rentable square footage affected.

 

SECTION 22

 

SUBORDINATION TO MORTGAGES AND DEEDS OF TRUST

 

22.01                     Lease Subordinate to Mortgages.

 

(a)                                  Subject to the terms hereof, this Lease and
the rights of Tenant shall be and are hereby made subject and subordinate to the
lien of any mortgages or deeds of trust now or hereafter existing against the
Building, the Property or both, and to all renewals, modifications,
consolidations, replacements and extensions thereof and to all advances made now
or in the future. Tenant, or its successors in interest, shall upon Landlord’s
request, execute and deliver upon the demand of Landlord any and all instruments
desired by Landlord, subordinating this Lease to any mortgage or deed of trust
within ten (10) business days after notice from Landlord demanding their
execution. The notice may be given in the manner provided for giving notice
below.

 

(b)                                 The subordination of this Lease to any
future mortgage(s) and/or deed(s) of trust shall be conditioned upon the holder
thereof executing a non-disturbance agreement (a “Non-Disturbance Agreement”),
in recordable form, by the terms of which such holder agrees not to disturb the
possession and other rights of Tenant under or pursuant to this Lease during the
Term, as the same may be extended, so long as Tenant is not in default hereunder
beyond the expiration of all applicable notice and cure periods, and in the
event of acquisition of title, or coming into possession, by said holder through
foreclosure proceedings or otherwise, to accept Tenant as tenant of the Premises
under the terms and conditions of this Lease and to assume and perform all of
Landlord’s obligations hereunder. If at the time of delivery of possession of
the Premises to Tenant there shall be any mortgage or deed of trust encumbering
the Premises, Landlord shall obtain and deliver to Tenant, within thirty (30)
days after the date of such delivery of possession, a Non-Disturbance Agreement
in the form and containing the terms referenced above.

 

22.02                     Tenant’s Notices. In the event of any act or omission
by Landlord under this Lease which would give Tenant the right to terminate this
Lease, or to claim a partial or total eviction, Tenant will not exercise any
such right until it has given written notice (by United States certified or
registered mail, postage prepaid) of such act or omission to the holder of any
mortgage or deed of trust on the Property (whose names and addresses Landlord
agrees will be furnished to Tenant on request) with a copy to Joel C. Davis,
Dietze & Davis, P.C., P.O. Box 1530, Boulder, Colorado 80306; and O’Connor
Development, 6685 Gunpark Drive, Suite 210, Boulder, Colorado 80301.

 

--------------------------------------------------------------------------------


 

SECTION 23

 

WAIVER

 

23.01                     The waiver by Landlord of any breach of any term,
covenant, or condition in this Lease shall not be deemed to be a waiver of the
term, covenant, or condition, or any subsequent breach of the same or any other
term, covenant or conditions. The acceptance of Rent hereunder shall not be
construed to be a waiver of any breach by Tenant of any term, covenant, or
condition of this Lease, it being understood and agreed that the remedies given
to Landlord shall be cumulative, and the exercise of any one remedy by Landlord
shall not be to the exclusion of any other remedy.

 

SECTION 24

 

Intentionally omitted

 

SECTION 25

 

PLATS AND RIDERS

 

25.01                     Appendices, clauses, plats, and riders, if any,
referred to in this Lease and signed or initialed by Landlord and Tenant and
affixed to this Lease are hereby incorporated in and made a part of this Lease.

 

SECTION 26

 

SALE BY LANDLORD

 

26.01                     In the event of a sale or conveyance or transfer by
Landlord of its interest in the Property and/or in the Building containing the
Premises, and/or in this Lease, the same shall operate to release Landlord from
any future liability upon any of the covenants or conditions, expressed or
implied, contained in favor of Tenant, and in that event, Tenant agrees to look
solely to the responsibility of the successor in interest of Landlord in and to
this Lease. This Lease shall not be affected by any such conveyance or transfer,
and Tenant agrees to attorn to such purchaser or transferee.

 

SECTION 27

 

RIGHT OF LANDLORD TO PERFORM

 

27.01                     All covenants and agreements to be performed by Tenant
under any of the terms of this Lease shall be performed by Tenant at Tenant’s
sole cost and expense, and without any abatement of Rent. If Tenant shall fail
to pay any sum of money, other than Rent, required to be paid by it, or shall
fail to perform any other act on its part to be performed, and the failure shall
continue for thirty (30) days after written notice by Landlord unless the
performance of the same requires a longer period of time to perform, in which
case Tenant shall have a reasonable amount of time to perform the same, so long
as Tenant commences to cure within said thirty (30) day period and thereafter
diligently prosecutes the same to completion, Landlord may, but shall not be
obligated to do so, and without waiving or releasing Tenant from any obligations
of Tenant, make any payment or perform any other act on Tenant’s part to be made
or performed as in this Lease provided. All sums so paid by Landlord and all
necessary incidental costs, together with interest at the rate of one and
one-half percent (1-1/2%) per month from the date of a payment by Landlord,
shall be payable to Landlord on demand, and Tenant covenants to pay any such
sums, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the non-payment thereof
by Tenant, as in the case of default by Tenant in the payment of Rent.

 

SECTION 28

 

ATTORNEY’S FEES

 

28.01                     In the event of any litigation or arbitration between
Tenant and Landlord to enforce any provision of this Lease or any right of
either party, the unsuccessful party to such litigation or arbitration shall pay
to the successful party all costs and expenses, including reasonable attorney’s
fees, incurred. Moreover, if Landlord, without fault, is made a party to any
litigation instituted by or against Tenant,

 

--------------------------------------------------------------------------------


 

Tenant shall indemnify Landlord against, and protect, defend, and save it
harmless from, all costs and expenses, including attorney’s fees, incurred by
Landlord. To the extent permitted by law, Landlord and Tenant hereby waive the
right to a jury trial in any legal action or proceeding relating to this Lease.

 

SECTION 29

 

ESTOPPEL CERTIFICATE

 

29.01                     Tenant shall, at any time and from time to time, upon
not less than ten (10) business days’ prior written notice from Landlord,
execute, acknowledge, and deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) and the dates to which the Rent and other
charges are paid, and acknowledging that Tenant is paying Rent on a current
basis with no offsets or claims, and there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder (or specifying the offsets,
claims, or defaults, if any are claimed). It is expressly understood and agreed
that any such statement may be relied upon by any prospective purchaser or
encumbrance of all or any portion of the Building or by any other person to whom
it is delivered. If Tenant fails to deliver the statement within the aforesaid
ten (10) business day period, and such failure is not cured within five
(5) business days after written notice thereof is given by Landlord to Tenant,
Tenant’s failure to so deliver the statement shall constitute an Event of Tenant
Default under this Lease.

 

SECTION 30

 

NOTICE

 

30.01                     Any notice from Landlord to Tenant or from Tenant to
Landlord shall be in writing and may be served personally or by mail. If served
by mail, notices shall be mailed by registered or certified mail, return receipt
requested, addressed as follows:

 

--------------------------------------------------------------------------------


 

If to Tenant:

(Prior to the Initial Premises Commencement Date):

Thermo BioStar, Inc.

6655 Lookout Road

Boulder, CO 80301

Attn: Facilities Director

 

With copy to:

Thermo Electron Corporation

81Wyman Street, Waltham, MA 02454

Attn: General Counsel

 

With copy to:

CRESA Partners

7979 E. Tufts Avenue Parkway, Suite 810

Denver, CO 80237

Attn: Bruce Glass and Jim Cloud

 

(After the Initial Premises Commencement Date):

At the Premises

Attn: Facilities Manager

 

With copy to:

Thermo Electron Corporation

81 Lyman Street, Waltham, MA 02454

attn: General Counsel

 

If to Landlord:

At the address designated in Section 4.02, or as from time to time established
for the payment of Rent. (With copy to Landlord’s mortgagee, if applicable,
pursuant to Section 22.02).

 

Notices shall be effective when delivered, if served personally, or three
(3) days after mailing, if mailed. If no one at the Premises is available to
accept the notice, then it shall be deemed effective upon the second refusal or
uncompleted mail delivery attempt. Additional notice requirements are contained
in Section 22.02.

 

SECTION 31

 

RIGHTS RESERVED

 

31.01                     Landlord reserves the following rights, exercisable
without notice and without liability to Tenant for damage or injury to property,
person, or business, and without effecting an eviction, constructive or actual,
or disturbance of Tenant’s use or possession, or giving rise to any claim for
set-off or abatement of rent:

 

(a) To change the Building’s name or street address, Landlord shall pay all
reasonable costs incurred by Tenant resulting from any such change of name or
address;

 

(b) To install, affix, and maintain any and all signs on the exterior and
interior of the Building, but not the interior of the Premises;

 

(c) To retain at all times, and to use in appropriate instances as specifically
set forth herein, keys to all doors within and into the Premises. No locks or
bolts shall be altered, changed, or added without the prior written consent of
Landlord;

 

(d) To have and retain a paramount title to the Premises, free and clear of any
act of Tenant.

 

SECTION 32

 

REAL ESTATE BROKER

 

32.01                     Tenant represents that Tenant has dealt directly with
Corporate Facility Consulting, Inc., dba CRESA Partners in connection with this
Lease, and that insofar as Tenant knows, no other broker

 

--------------------------------------------------------------------------------


 

negotiated or participated in the negotiations of this Lease, or submitted or
showed the Premises, or is entitled to any commission in connection herewith.
Landlord acknowledges prior notice that CRESA Partners has acted on behalf of
Tenant as Tenant’s Agent. Payment of a Cooperating Brokerage Commission for
services relative to this Lease shall be the responsibility of the Landlord,
pursuant to separate written agreement between Landlord and CRESA Partners, and
is a material condition of the Lease. Any failure to pay the Cooperating
Brokerage Commission to CRESA Partners, as and when due, shall be a condition of
Landlord Default.

 

SECTION 33

 

MISCELLANEOUS PROVISIONS

 

33.01                     (a) The words “re-enter”, or “re-entry”, as used in
this Lease, are not restricted to their technical legal meaning. The term
“Landlord”, as used in this Lease, means only the Landlord from time to time,
and upon conveying or transferring its interest, to a successor accepting all
obligations and liability of Landlord upon such transfer, Landlord shall be
relieved from any further obligation or liability pursuant to Section 27.

 

(b) Time is of the essence of this Lease and of each and all of its provisions.

 

(c) Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or an option for lease, and it is not effective
as a lease or otherwise until execution by both Landlord and Tenant.

 

(d) The invalidity or unenforceability of any provision in this Lease shall not
affect or impair any other provisions.

 

(e) This Lease shall be governed by and construed pursuant to the laws of the
State of Colorado.

 

(f)  Should any mortgagee or beneficiary under a deed of trust require a
reasonable modification of this lease, which modification will not bring about
any increased cost or expense to Tenant or will not in any other way
substantially or materially change the rights and obligations of Tenant or
otherwise negatively impact Tenant’s use and enjoyment of the Premises,
Building, and Property hereunder, then and in such event, Tenant agrees that
this Lease may be so modified.

 

(g) All rights and remedies of Landlord under this Lease, or those which may be
provided by law, may be exercised by Landlord in its own name individually, or
in its name by its agent, and all legal proceedings for the enforcement of any
rights or remedies, including distress for rent, unlawful detainer, and any
other legal or equitable proceedings, may be commenced and prosecuted to final
judgment and be executed by Landlord in its own name individually or in its name
by its agent. Landlord and Tenant each represent to the other that each has full
power and authority to execute this Lease and to make and perform the agreements
herein contained, and Tenant expressly stipulates that any rights or remedies
available to Landlord, either by the provisions of this Lease or otherwise, may
be enforced by Landlord in its own name individually or in its name by its agent
or principal.

 

(h) The marginal headings and titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.

 

(i) Tenant and Landlord acknowledge that there are no covenants,
representations, warranties, agreements, or conditions, expressed or implied,
collateral or otherwise, forming part of or in any way effecting or relating to
this Lease except as expressly set out in this Lease and the attachments and
exhibits to this Lease, and that the terms and provisions of this Lease may not
be modified or amended except by written instrument by both Landlord and Tenant.

 

(j) Landlord shall not change the name of the Building, nor shall Landlord
materially modify the Site, Building, or Premises, without Tenant’s prior
written consent, at Tenant’s discretion, which consent shall not be unreasonably
withheld or delayed. Landlord shall not name the Property, Project, or Building
after any competitor of Tenant.

 

--------------------------------------------------------------------------------


 

SECTION 34

 

SUCCESSORS AND ASSIGNS

 

34.01                     Subject to the terms and provisions of Section 27, the
covenants and conditions contained in this Lease shall apply to and bind the
respective heirs, successors, executors, administrators, and assignees of the
parties hereto, and the terms “Landlord” and “Tenant” shall include the
successors and assignees of either such party, whether immediate or remote.

 

SECTION 35

 

QUIET ENJOYMENT

 

35.01                     Subject to the terms and provisions of this Lease,
Landlord covenants and agrees that Tenant, upon complying with all of the
obligations of Tenant under this Lease, shall peaceably and quietly enjoy the
Premises and Tenant’s rights under this Lease during its Term, without hindrance
by Landlord or any persons claiming under Landlord.

 

SECTION 36

 

RECORDING

 

36.01                     This Lease shall not be recorded by Landlord or
Tenant.

 

SECTION 37

 

RELIANCE BY LANDLORD

 

37.01                     As of the date of executing this Lease, the Premises
consist of unimproved real property. Landlord shall proceed with construction of
the Building and Premises in reliance upon Tenant’s covenants, obligations and
representations contained in this Lease. Tenant hereby acknowledges and accepts
Landlord’s reliance in this regard. As additional consideration from Tenant to
Landlord, Tenant hereby agrees to provide, after proper written notice from
Landlord, updated business financial statements then available to the general
public.

 

SECTION 38

 

OPTION TO EXTEND

 

38.01                     (a) Option to Extend Primary Term. Tenant shall have
two options to extend the term of this Lease (each an “Option to Extend”) for an
additional five years each (each an “Extended Term”) upon all the same terms and
conditions of this Lease, excepting only that Base Rent shall be determined as
provided in paragraph (b) below.

 

(b)                                 Base Rent during each Extended Term.

 

(i)                                     The monthly Base Rent payable during the
each Extended Term, as applicable, shall be Fair Market Rent. For purposes
hereof, “Fair Market Rent” shall mean the effective base rental rates (including
periodic adjustments to such base rental rates) and shall reflect an arms length
transaction with then current market economics including rent, expense
treatment, allowances, and other costs/inducements then being received for
premises of similar size and quality to the Premises, located in similar “flex”
buildings in the Colorado Tech Center area which are similar in size and quality
to the Property, leased for terms of approximately five years, and otherwise
subject to leases containing substantially similar terms as those contained in
this Lease. “Fair Market Rent” shall not include any rental value attributable
to improvements, alterations, fixtures, equipment, and personal property
installed in the Premises at Tenant’s expense.

 

(ii)                                  Each Option to Extend shall be exercised
by Tenant’s giving notice of such exercise to Landlord not less than one year
prior to the expiration of the term then in effect (i.e. the Initial Term or the
first Extended Term). Landlord will then provide written notice to Tenant
specifying Landlord’s proposed terms for extension of the term of the Lease for
the applicable Extended Term, no less than eleven (11) months prior to the
expiration of the term then in effect. Tenant shall then have no less than
thirty (30) days to notify Landlord in writing of its desire to negotiate terms
for extension. If, eight (8) months prior to the expiration of the term then in
effect, the parties have not reached agreement, each party

 

--------------------------------------------------------------------------------


 

shall appoint an Appraiser (hereinafter defined) and shall give notice to the
other party of the identity of the Appraiser no later than seven and one half
(71/2) months prior to the expiration of the term then in effect. For purposes
hereof, “Appraiser” means a real estate broker or MAl designated appraiser, in
either case with not less than 5 years of full time commercial appraisal or
brokerage experience in the Louisville, Colorado area and with no prior business
dealings with the party appointing such Appraiser.

 

If either party fails to timely appoint an Appraiser, the sole Appraiser
appointed shall determine the Base Rent to be charged during the applicable
Extended Term, based on the criteria described in paragraph (b)(i) above. If two
Appraisers are appointed, they shall  immediately meet and attempt to agree upon
such Base Rent. If they are unable to do so within 15 days after their first
meeting, they shall jointly appoint a third Appraiser and the third Appraiser
shall make such determination within 10 days of his/her appointment.

 

The determination of Base Rent as provided herein shall be binding upon the
parties hereto. Promptly upon such determination, the parties shall execute an
amendment specifying the Base Rent payable during the applicable Extended Term.

 

If Tenant elects to exercise Tenant’s second Option to Extend then costs
excluded from Operating Costs as described at 5.03(b)(xi) and 5.03(b)(xvii) of
this Lease shall be included as operating expense and recovered from Tenant as
follows:

 

1) Such costs shall be amortized over the extended useful life of asset;

 

2) Monthly amortization will be recovered by Landlord from Tenant over the
remaining extended term of the Lease.

 

SECTION 39

 

Intentionally omitted.

 

SECTION 40

 

REFERENCE TO RIDER

 

The Rider attached hereto and made a part hereof contains additional provisions
of this Lease.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates set forth below with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth,

 

 

LANDLORD

 

 

 

THE PARK AT CTC, LLC, a Colorado limited

 

Liability company,

 

 

 

 

Date:

June 25

, 2001

By:

 

  /s/Donald J. Marcotte

 

 

Name:

  Donald J. Marcotte

 

 

Its:

  Managing Member

 

 

 

 

 

 

TENANT

 

 

 

 

 

Thermo BioStar, Inc., a Delaware Corporation

Date:

June 25

, 2001

By:

 

  /s/Noel Doheny

 

 

Name:

  Noel Doheny

 

 

Its:

 

  President

 

 

--------------------------------------------------------------------------------


 

This Rider is attached to the lease between Thermo BioStar, Inc., a Delaware
corporation, and The Park at CTC, LLC, a Colorado limited liability company
dated the 25th day of June, 2001 (“Lease”). In the event of any conflict between
the provisions of the body of the Lease and the provisions of this Rider, the
provisions of this Rider shall control.

 

1. Corporate Guaranty. The Lease shall be guaranteed by the credit of Thermo
Electron Corporation, a Delaware corporation, according to the terms – and
provisions of Exhibit F attached to and made a part of the Lease.

 

2. Expansion. In addition to Tenant’s fixed growth into the Contiguous Space as
described in the Lease, Tenant shall have the option to lease additional space
within the Building, as follows:

 

The Building will be designed, planned, and approved for construction at a total
capacity of approximately 105,000 usable/rentable square feet. The space in the
Building totaling approximately 30,000 usable/rentable square feet, adjacent to
but not a part of the Initial Premises and the Contiguous Space, shall be
referred to herein as “Expansion Space” as shown on Exhibit B-2. Tenant shall
have the first right to expand into the Expansion Space pursuant to the terms
described below. Tenant’s right to lease the Expansion Space shall be ongoing;
available to Tenant at any time throughout the term of the Lease.

 

In the event the Expansion Space, or any portion thereof, is unencumbered by
lease to third party tenant(s), and Tenant provides written notice to Landlord
on or prior to the last day of the second (2nd) year of the initial Term,
indicating its desire to lease any portion of the then unencumbered Expansion
Space, Tenant shall have the right to lease such portion or all of the Expansion
Space and the terms for such expansion by Tenant shall be the same as those for
the Premises pursuant to the Lease, including the Expiration Date of the Lease.
Base Rent for such expansion space will be the then current Base Rent as stated
in the Lease for the Premises (per rentable square foot), and the Improvement
Allowance stated in the Lease will apply to the Expansion Space but will be
prorated to reflect the then remaining term of the Lease. Landlord shall be
responsible for completion and payment of construction of the Base Building
Conditions for the Expansion Space as described in the Base Building Conditions
attached to the Lease. Tenant shall then utilize its applicable Improvement
Allowance for construction of improvements within the Expansion Space.

 

In the event Tenant initiates expansion after the second (2nd) year of the
initial Term, the Base Rent for the expansion space shall be in Fair Market
Rent, as such term is defined in Section 38 of the Lease, and shall be
determined using the same method set forth in such section. The other terms for
such expansion shall be subject to good faith negotiation between Landlord and
Tenant, and shall include appropriate Improvement Allowances, and other terms
and concessions pursuant to the then current commercial office market for like
space, and may include negotiation of any applicable extension of the initial
Lease Term desired by both parties at that time. Any expansion of the Premises
during the last year of the initial Lease Term will require extension of the
Lease for the entire Premises, subject to the determination of Base Rent during
such extended term in accordance with Section 38 of the Lease.

 

In the event Tenant desires expansion space which cannot be reasonably
accommodated in Expansion Space, Landlord agrees to use commercially reasonable
efforts to provide such expansion space in other building(s) owned or controlled
by Landlord within close proximity to the Building, including other building(s)
in similar commercial office parks owned or controlled by Landlord. This may
include good faith discussion and negotiations for construction of a new
facility by Landlord for expansion or possibly for relocation of the entire
Premises to a location acceptable to Tenant. Any such expansion into other
building(s) will be subject to agreement by both parties in writing, to which
neither party will be obligated, but for which both parties agree to discuss and
negotiate in good faith.

 

Any expansion by Tenant initiated during the first three (3) years of the
initial Term shall include a pro-rated cooperating brokerage commission to CRESA
Partners, payable by Landlord. Any expansion by Tenant initiated after the first
three (3) years of the initial Term shall include a cooperating brokerage
commission to CRESA Partners, payable by Landlord, if Tenant engages CRESA for
assistance with its expansion requirements at that time.

 

3. Parking. Landlord will provide for Tenant’s use, at no additional cost
throughout the Term including any Extended Term no less than 3.3 parking spaces
per 1,000 rentable square feet of the Premises. Such parking spaces shall be
provided on the surface lot adjacent to the Building, as shown on

 

--------------------------------------------------------------------------------


 

the final parking layout attached as Exhibit B-2. The number of Tenant parking
spaces will increase with any expansion of Tenant’s Premises into the Contiguous
Space and any Expansion Space, at the same ratio as the original parking
allotment. Landlord shall designate “visitor” parking spaces near the front
entry/access to the Premises in sufficient amounts to allow easy access for all
visitors of Tenant. All parking for the Building will be on a
first-come/first-served basis unless Tenant desires to designate any reserved
spaces which Tenant may so designate with Landlord’s reasonable approval.
Landlord shall use commercially reasonable efforts to prevent any parties other
than Tenant (or other tenant(s) leasing space in the Building and lawfully
parking on the Property at the same ratio as Tenant’s parking ratio) from
parking in the lot adjacent to the Building. In the event other tenant(s) or
third parties consistently utilize Tenant’s parking areas in a manner other than
described herein, Landlord shall use commercially reasonable efforts to cause
such parties to comply with parking restrictions in order to allow Tenant access
and use of its parking spaces as described herein.

 

4. Lease Assumption. Landlord acknowledges that Tenant has a current and
remaining lease obligation for 6655 Lookout Road in Boulder, Colorado under that
certain Net Lease Agreement dated September 10, 1992 between Nationwide Life
Insurance Company, as lessor, and BioStar, Inc., as lessee, which was modified
and extended pursuant to that First Amendment to Net Lease Agreement dated
March 4, 1998 (the “Lookout Road Lease”), and Landlord is aware of the terms of
the Lookout Road Lease through lease documentation provided to Landlord by
Tenant. Each of Tenant’s obligations under the Lookout Road Lease is referred to
herein as a “Lease Obligation” and collectively as the “Lease Obligations”.
Tenant and Landlord shall work in good faith to eliminate or dispose of the
Lease Obligations via lease termination and/or via assignment or subletting of
the Lookout Road Lease prior to the expiration of the term of the Lookout Road
Lease which is August 31, 2003 (the “Disposition”). The terms of such
Disposition shall be approved in writing by both Landlord and Tenant, and such
approval shall not be unreasonably withheld, provided that such Disposition
shall contain a full and complete release of Tenant from all Lease Obligations.
In the event Landlord is successful in negotiating a Disposition of the Lease
Obligations prior to the date that is six (6) months after the Initial Premises
Commencement Date (“Disposition Date”), Tenant shall pay the reasonable costs
incurred by Landlord in obtaining the Disposition, including concessions,
allowances, brokerage commissions and other standard marketing costs, and
reasonable attorney fees, not to exceed the amount Tenant would have otherwise
paid as Base Rent under the Lookout Road Lease for the period beginning on the
effective date of the Disposition through the Disposition Date. All other costs
in obtaining the Disposition shall be paid by Landlord. Landlord acknowledges
that Tenant may reject any such Disposition, or may require modification of the
terms for any such Disposition, if in the reasonable opinion of Tenant such
Disposition creates a burden, risk, or cost to Tenant in excess of the
burden/risk/cost created by Landlord’s assumption of the Lease Obligation as
described in the following paragraph.

 

In any event and without regard to whether Landlord has succeeded in negotiating
an acceptable Disposition, the Lease Obligations from and after the Disposition
Date shall be the obligation of Landlord as if Landlord were the tenant under
the Lookout Road Lease, subject to the rights of any third party tenant then
subleasing any or all of such space. Landlord shall make payments and shall
assume all other of Tenant’s responsibilities according to the Lookout Road
Lease as of the Disposition Date, and shall indemnify and hold Tenant harmless
from and against any liability or cost arising from the Lookout Road Lease and
the Lease Obligations other than such liability or costs due to the negligence
or misconduct of Tenant, its agents, employees, or contractors.

 

Notwithstanding the foregoing, if Landlord is not successful in negotiating a
successful Disposition prior to the Disposition Date, then the Lease Obligations
up to and including the Disposition Date shall remain the obligation of Tenant.

 

5. Purchase Option. Tenant shall have a right and option to purchase the
Property, including the Building and all improvements to the site (“Purchase
Option”) in accordance with the terms and conditions of this section. Tenant
shall exercise its Purchase Option, if at all, by providing written notice
thereof (“Purchase Notice”) to Landlord not later than three (3) months prior to
the fifth (5th) anniversary of the initial Term. If Tenant delivers the Purchase
Notice to Landlord within the required time period, the Property shall be sold
to Tenant for a purchase price equal to $168.00 per rentable square foot of the
Building (“Purchase Price”) to be paid at the Closing (as defined herein). The
terms, covenants and conditions of such purchase and sale shall be set forth in
a Purchase and Sale Agreement (“PSA”) to be entered into by Landlord and Tenant
prior to the fifth (5th) anniversary of the initial Term. The PSA shall contain
terms reasonably acceptable to both Landlord, as seller, and Tenant, as
purchaser, but shall at a minimum contain the following provisions:
(i) reasonable periods of time for Tenant to conduct its due diligence review of
title and inspections of the Property, including obtaining an updated ALTA
survey for

 

--------------------------------------------------------------------------------


 

the Property, (ii) a requirement for the issuance of an ALTA owner’s policy of
title insurance to Tenant  in form and substance acceptable to Tenant, including
the appearance or deletion of exceptions and issuance of endorsements as
acceptable to Tenant, at the closing of the purchase and sale (“Closing”),
(iii) a representation by Landlord regarding hazardous materials compliance,
zoning compliance, and compliance with other laws relating to the Property,
(iv) an agreement by Landlord to cooperate with any §1031 exchange by Tenant,
and (v) a requirement that Landlord provide Tenant with tenant estoppel
certificates in form and substance reasonably acceptable to Tenant from all
other tenants of the Property. Landlord agrees that the Closing may be
coordinated in order to facilitate Tenant’s §1031 exchange, provided, however,
that the Closing shall not occur later than one hundred eighty (180) days after
the fifth (5th) anniversary of the initial Term.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Rider as of the
respective dates set forth below with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth,

 

 

LANDLORD

 

 

 

THE PARK AT CTC, LLC, a Colorado limited

 

Liability company,

 

 

 

 

Date:

June 25

, 2001

By:

 

  /s/Donald J. Marcotte

 

 

Name:

  Donald J. Marcotte

 

 

Its:

  Managing Member

 

 

 

 

 

 

TENANT

 

 

 

 

 

Thermo BioStar, Inc., a Delaware Corporation

Date:

June 25

, 2001

By:

 

  /s/Noel Doheny

 

 

Name:

  Noel Doheny

 

 

Its:

 

  President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Commencement Date Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

To the to the lease between Thermo BioStar, Inc., a Delaware corporation and The
Park at CTC, LLC, a Colorado limited liability company dated the 25th day of
June, (“Lease”).

 

LEASE COMMENCEMENT AGREEMENT

 

This Lease Commencement Agreement, referenced in and attached to the Lease, is
dated this                day of                             , 2001.

 

Landlord and Tenant acknowledge and agree to the following:

 

1.               The actual Commencement Date of the Lease is the
             day of                 , 200    .

2.               The Expiration Date of the Lease is the April 30, 2009.

3.               The size of the Building is          rentable/usable square
feet.

4.               The size of the Initial Premises is             rentable/usable
square feet.

5.               The size of the Contiguous Space is               
rentable/usable square feet.

6.               Tenant’s Proportional Share for the Initial Premises
is                          %

7.               Tenant’s Proportional Share for the entire Premises, upon
occupancy of the Contiguous Space, is                            %

8.               Base Rent is as shown on the attached schedule.

9.               Tenant’s Initial Improvement Allowance applicable to the
Initial Premises, based on $35.10 Per rentable square foot of the Initial
Premises is $                       .

10.         Tenant’s Contiguous Improvement Allowance, applicable to the
Contiguous Space, based on $35.10 per rentable square foot of the Contiguous
Space, is $            .

11.         The portion of the Contiguous Improvement Allowance allocated for
improvements by Landlord within the Contiguous Space, is $      per rentable
square foot of the Contiguous Space, for a total of
$                        .The remainder of the Contiguous Improvement Allowance
to be provided by Landlord to Tenant on the date specified in the Lease, is $
                                 per rentable square foot of the Contiguous
Space, for a total of $                                   .

 

Acknowledged and Agreed:

 

Landlord:

The Park at CTC, LLC,

Tenant: Thermo BioStar, Inc.,

 

a Colorado limited

a Delaware corporation

 

liability company

 

 

 

 

 

 

 

 

 

 

(Authorized Signature)

(Authorized Signature)

 

 

 

 

 

 

 

 

 

 

 

(Title)

 

(Title)

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

(Date)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

Plans and Drawings for the Building and site improvements

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Base Building Conditions

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

To the lease between Thermo BioStar, Inc., a Delaware corporation and the Park
at CTC, LLC, a Colorado limited liability company dated the 25th day of June,
2001 (“Lease”)

 

BASE BUILDING

 

For the purpose of completing the Base Building and preparing the Building for
improvements within the Premises, Landlord shall provide, at Landlord’s sole
cost, the following Base Building Conditions, applicable to the entire Premises
of approximately 75,000 rentable/usable square feet.

 

•                  Structure: Concrete tilt up walls, steel columns, trusses and
barjoist with metal roof deck

•                  Floors leveled to a tolerance of not more than ¼’ variance
over 12’. Construction of the concrete slab/floor shall include isolation of,
and reasonable reinforcement OF, a small portion of the floor (approximately 250
square feet), for compliance with specifications of specified equipment of
Tenant, to be located as determined by Tenant prior to construction. Tenant
shall submit specifications to Landlord for such floor isolation/reinforcement,
subject to review and reasonable approval of Landlord.

•                  Elevators, if required by code or other regulations for use
of any mezzanine or above ground level of the Premises/Building. Landlord shall
install one elevator for the use by Tenant and one elevator for the use of other
tenant(s) of the Building.

•                  Partitions demising the Premises from any “common areas” of
the Building (such as main hallways, lobbies, bathrooms, etc), partitions
demising the Premises from the Contiguous Space, and all partitions, ceilings,
and flooring for completion of any common areas, including but not limited to
any common area hallway partitions required to meet code. All partitions
installed as part of the Base Building shall be finished on the Premises side.
The common area/lobby side shall be painted/treated by Landlord according to the
final design for such areas. The demising walls for the Contiguous Space shall
be furred by Landlord, at Landlord’s cost, in preparation for finish by Tenant
to be paid from the Improvement Allowance.

•                  Heating, ventilation, and cooling systems, to include an
average of 350 sf/ton throughout the Premises. Distribution and balancing will
be paid from the Improvement Allowance. Tenant may supplement the HVAC systems
upon reasonable approval of Landlord, to be paid from the Improvement Allowance

•                  2000 amp, 277/480 volt, 3-phased power supplied to Tenant’s
Operations areas, plus minimum 8 Watts/RSF supplied within Tenant’s
Office/Laboratory areas, the total supplied by no more than five (5) points
within the Premises. Distribution of power within the Premises will be paid fRom
the Improvement Allowance. Tenant may supplement the power supply upon
reasonable approval of Landlord, to be paid from the Improvement Allowance.

•                  Metering for electrical and gas services supplied to the
Building.

•                  Plumbing systems, to include minimum of three inch (3”) water
supply and four inch (4”) waste system throughout, including a minimum of six
(6) floor drains/sinks. Location of floor drains/sinks shall be determined by
Tenant. Landlord agrees to coordinate and complete the Base Building
slab/foundation/plumbing systems in a manner consistent with Tenant’s plumbing
plans in order to reduce Tenants costs associated with drains, floor sinks, and
general distribution of plumbing. Tenant may supplement the plumbing systems
upon reasonable approval of Landlord, paid from the Improvement Allowance. If
Landlord and Tenant agree that less than a 3” line water supply will meet
Tenant’s current and future requirements then such reduced water supply will be
used. Any construction cost savings resulting from reducing water supply will be
credited to Tenant.

•                  Ceiling height at a minimum of 9 feet clear in
Office/Laboratory areas, a minimum of 9 feet clear in the Operations areas, and
a minimum of 16 feet clear in up to 8,000 RSF of warehouse/shipping areas.

•                  Site and Building infrastructure, including but not limited
to curb and gutter, paving, ingress/egress, landscaping, automobile parking,
truck and trailer access/turning/parking, parking striping and signage, other
exterior signage (pursuant to city approval and permit), drainage, and any other
code related requirements.

•                  Two sets of mens/women’s restrooms (one set within the
Office/Laboratory area and one set within the Operations area) with adequate
fixtures for Tenant’s intended use, as determined by Tenant in its reasonable
discretion, in compliance with all codes and regulations.

•                  ESFR sprinkler systems in the warehouse and standard
sprinkler system throughout the core/shell and interior spaces, distributed
according to final Plans and Specifications.

 

--------------------------------------------------------------------------------


 

•                  Communications infrastructure including service entrance, and
demark points at electrical and communications rooms, for  voice services, and
fiber. Landlord warrants that communications fiber is available to the Building
at no cost to Tenant other than the specific monthly/usage charges pursuant to
contract(s) between Tenant and such service providers.

•                  Exterior lighting of the Site, Building, and parking lot.

•                  Power lighting, on one face of the Building for Tenant’s
signage, and a monument sign adjacent to the Building (also powered/lit) for
exclusive use by Tenant and any other tenant within the Building. Graphics and
lettering for such signage are to be provided by Tenant, subject to separate
city approval and permits, to be paid from the Improvement Allowance. Tenant
shall have exclusive rights to Building and monument signage.

•                  Any additional costs associated with increased standard floor
loads for the second floor of Tenant’s Premises in excess of the standard 40 lb.
loading shall be paid for by Tenant.

 

Tenant may install a security system for Tenant’s specific use, to be paid from
the Improvement Allowance or direct by Tenant, at Tenant’s discretion.

 

All portions of the Site, Building, and Premises are to be constructed in a good
and workmanlike manner with new, high quality materials, and are to be
constructed in compliance with all applicable national and local codes including
but not limited to ADA, fire and safety, environmental, and other regulations
having jurisdiction over the project, as part of the Base Building Conditions.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROJECT SCHEDULE

 

--------------------------------------------------------------------------------


 

[ex1037i001.jpg]

 

--------------------------------------------------------------------------------


 

[ex1037i002.jpg]

 

--------------------------------------------------------------------------------


 

[ex1037i003.jpg]

 

--------------------------------------------------------------------------------


 

[ex1037i004.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Work Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WORK LETTER

 

This Work Letter, dated June 25, 2001, referenced in the Lease of even date
herewith (the “Lease”) wherein Thermo BioStar, Inc., a Delaware corporation
(“Tenant”) has agreed to lease certain office space from The Park at CTC, LLC, a
Colorado limited liability company (“Landlord”) at property known as The Park at
CTC, Louisville, Colorado, and more fully described in said Lease. Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings assigned in the Lease.

 

1.                                       Tenant Improvements.

 

(a)                                  Any improvements to be made within the
Premises for the benefit of Tenant, whether within the Initial Premises,
Contiguous Space or Expansion Space, which are not a part of the Base Building,
shall be referred to herein and in the Lease as the “Tenant Improvements”. The
parties hereto expressly acknowledge and agree that the Tenant Improvements
within the Initial Premises are to be constructed by Landlord pursuant to the
terms and conditions of this Work Letter. Where Tenant elects in conformance
with the Lease to require Landlord to perform the Tenant Improvements within the
Contiguous Space or Expansion Space, then this Work Letter shall be applicable
to the performance of the same, except that Landlord shall generate a new
Project Schedule for Tenant’s approval.

 

(b)                                   Within the time period set forth in the
Project Schedule, Landlord shall cause its architect (“Landlord’s Architect”,
which for purposes of the Initial Premises shall be Intergroup Architects) to
prepare drawings for the Tenant Improvements (“Tenant Improvement Drawings”)
contemplated by Tenant, and the same shall include (i) details of space
occupancy; (ii) sprinkler locations; (iii) reflected ceiling plans;
(iv) partition and door locations; (v) electrical and mechanical plans and
components, including details of capacity, location and configuration;
(vi) telephone plans noting any special requirements; (vii) fire safety and
security systems; (viii) detail plans; and (ix) finish plans and schedules.
Tenant shall have the right to approve all aspects of the Tenant Improvement
Drawings. Landlord’s Architect shall prepare and revise the Tenant Improvement
Drawings pursuant to Tenant’s comments and requirements and shall deliver to
Landlord and Tenant such revised documents, noting any changes from previous
versions for Landlord’s and Tenant’s approval. Review and revision of the Tenant
Improvement Drawings shall continue until the Tenant Improvement Drawings are
approved by Landlord and Tenant, which approval shall not be unreasonably
withheld or delayed. Both Landlord and Tenant shall work in good faith and shall
coordinate their respective efforts in order to complete the drawings at the
earliest reasonable time. The final Tenant Improvement Drawings, when approved,
by Landlord and Tenant, are referred to herein as the “Final Plans”. Landlord or
Tenant, as applicable, shall construct the Tenant Improvements in a good and
workmanlike manner in conformance with the Final Plans.

 

2.                                       Cost and Performance of Tenant
Improvements.

 

(a)                                  Work Cost Estimate and Statement. Prior to
the commencement of construction of any of the Tenant Improvements shown on the
Final Plans, Landlord will submit to Tenant a written estimate of the cost to
complete the Tenant Improvements, which written estimate will be based on the
Final Plans and a guaranteed maximum price construction contract, taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County in which the Premises are located (the
“Work Cost Estimate”). Tenant will either approve the Work Cost Estimate or
disapprove specific items and submit to Landlord revisions to the Final Plans to
reflect deletions of and/or substitutions for such disapproved items. Submission
and approval of the Work Cost Estimate will proceed in accordance with the
Project Schedule. Upon Tenant’s approval of the Work Cost Estimate, the same
shall be hereinafter known as the “Work Cost Statement”.

 

(b)                                  Tenant will pay the cost of the Tenant
Improvements set forth in the Work Cost Statement, including but not limited to
actual costs incurred for all design and planning by Landlord’s Architect,
design or engineering firms, and the costs of construction, including labor,
Tenant’s project management, supervision, and cleanup costs. Landlord shall
apply the Improvement Allowance to the cost of the Tenant Improvements in
conformance with Section 3 of the Lease. If the cost of the Tenant Improvements
exceeds the Improvement Allowance, then Tenant shall pay the difference to
Landlord within thirty (30) days from written notice from Landlord, which notice
shall be accompanied in each instance by an invoice or other evidence of the
relevant work cost item. Tenant shall have the right to audit the books and
records of Landlord at any time during the construction of the Tenant
Improvements or within thirty (30) days of any demand by Landlord for payment of
excess costs above the Improvement

 

--------------------------------------------------------------------------------


 

Allowance for the purpose of determining whether Landlord has appropriately and
duly incurred any cost item applied towards the cost of the Tenant Improvements.
If Tenant’s audit reveals that a work cost item was inappropriately charged
against the cost of the Tenant Improvements, then such work cost items shall be
deducted from the total cost of the Tenant Improvements, and reimbursed to
Tenant if previously paid.

 

(c)                                   Before commencing any work relating to the
Tenant Improvements, Landlord shall seek competitive bids from not less than
three (3) general contractors for the guaranteed maximum price construction
contract. Tenant shall have the right to approve of the general contractor
selected. Tenant shall also have the right to approve of all cost components of
the construction contract to the extent they vary from the Work Cost Statement.
Subject to Tenant’s right to select an alternate contractor, and subject to
Landlord’s reasonable approval of any alternate contractor, the parties have
tentatively selected Golden Triangle Construction as the general contractor for
the construction of the Tenant Improvements within the Initial Premises. The
final general contractor selected by the parties shall request not less than
three (3) competitive bids for all subcontract work to be performed, except
where otherwise agreed between Tenant and Landlord, and will provide to Tenant a
breakdown of all costs prior to the commencement of any work.

 

(d)                                   Notwithstanding any other provision of
this Work Letter, Tenant shall have the right to approve of all plans,
specifications, and costs prior to commencement of any and all Tenant
Improvements, and Landlord shall fully inform Tenant of any other expenses
related to the Tenant Improvements, whether from the Improvement Allowance or to
be paid directly by Tenant, including but not limited to any change orders,
prior to the commencement of such work.

 

(e)                                   The cost of Tenant Improvements to be paid
from (and to the extent of) the Improvement Allowance, shall include any and all
costs/fees associated with construction related activities for completion of the
Tenant Improvements which are approved by Tenant’s Project Manager, including
but not limited to (i) preparation and modification of the Tenant Improvement
Drawings by architect, design, or engineering firms, (ii) labor, supplies, and
other associated costs for physical construction of the Tenant Improvements,
(iii) consultant’s and vendor’s fees, (iv) Project Management fees to Tenant’s
Project Manager as described below, (v) cabling within the Premises, and
(vi) signage other than that which is provided by Landlord as part of Landlord’s
Work or which is otherwise normally provided by Landlord at no cost to tenants
of the Building, and (vii), all additional costs or expenses attributable to any
change in the Tenant Improvement Drawings. The Improvement Allowance will not be
used to pay for any bonding, or other costs charged by, at the insistence of, or
on behalf of Landlord, its employees, or agents.

 

(f)                                     Landlord shall cause the general
contractor to perform the Tenant Improvements in accordance with the Final Plans
and in a good and workmanlike manner.

 

(g)                                  For purposes of this Work Letter and the
Lease, the term “substantially complete” shall mean when the general contractor
certifies in writing to Landlord and Tenant that Landlord has substantially
completed all of the Tenant Improvements or Base Building, as applicable, other
than decoration and minor “punch list” type items and adjustments which do not
materially interfere with Tenant’s access or use of the Premises.

 

3.                                       Acceptance of Base Building and Tenant
Improvements.

 

(a)                                  Base Building. Tenant’s Project Manager or
other representative authorized by Tenant shall conduct an inspection of the
Base Building with Landlord or Landlord’s authorized representative within
twenty one (21) days after written notification to Tenant’s Project Manager that
Landlord deems that the Base Building is substantially complete, and shall
provide Landlord with a “punch list” of all items to be completed and/or
corrected. Any items not on such “punch list” shall be deemed accepted by
Tenant, except for latent defects. Landlord shall correct any “punch list” item
or latent defect at its sole cost and expense within a reasonable period of time
thereafter, and in any event shall commence completion of the “punch list” items
and/or correction of a latent defect within three (3) days of receipt of
Tenant’s notice, and shall complete the “punch list” item or correction of the
latent defect no later than ten (10) days after such notification, unless such
completion or correction requires more than ten (10) days, and Landlord has
commenced the completion or correction within the three (3) day period and
diligently performs the same to completion. In the event Landlord and Tenant do
not agree on as to the completion or correction of any particular “punch list”
item, Landlord’s Architect shall make the final determination as to whether the
same has been completed or corrected.

 

(b)                                   Tenant Improvements. Landlord shall
provide Tenant with ten (10) days prior written notice of the date on which the
Tenant Improvements shall be substantially completed by Landlord.

 

--------------------------------------------------------------------------------


 

Tenant’s Project Manager or other representative authorized by Tenant’s Project
Manager shall then conduct an inspection of the Premises with Landlord or
Landlord’s representative within seven (7) days of the date of substantial
completion. Within said seven (7) day period, a “punch list” will be prepared by
Tenant’s Project Manager or another authorized representative of Tenant,
describing “punch list” items to be completed and/or corrected by Landlord. Any
items not on such “punch list” shall be deemed accepted by Tenant, except for
any latent defects. Landlord shall correct any “punch list” item or latent
defect at its sole cost and expense within a reasonable period of time
thereafter, and in any event shall commence completion of the “punch list” items
and/or correction of a latent defect within three (3) days of receipt of
Tenant’s notice, and shall complete the “punch list” item or correction of the
latent defect no later than ten (10) days after such notification, unless such
completion or correction requires more than ten (10) days, and Landlord has
commenced the completion or correction within the three (3) day period and
diligently performs the same to completion. In the event Landlord and Tenant do
not agree on as to the completion or correction of any particular “punch list”
item, Landlord’s Architect shall make the final determination as to whether the
same has been completed or corrected.

 

(c)                                    Latent Defect. A “latent defect” is a
defect in the condition of the Base Building or Premises discovered within the
first twelve (12) months from the Commencement Date which defect is not observed
during the relevant walk-through inspection.

 

4.                                       Miscellaneous.

 

(a)                                  Landlord and Tenant shall work in good
faith for completion of construction of the Base Building and Tenant
Improvements at the lowest practical cost and at the earliest reasonable time
consistent with the intended scope, image, and budget/schedule for the project,
subject to the terms and provisions outlined in this Work Letter and the Lease.
Landlord acknowledges that this may include, but is not limited to, the
possibility of staged construction and/or temporary permits for construction and
occupancy of all or a portion of the Premises as of April 15, 2002.

 

(b)                                    This Work Letter is being executed in
conjunction with the Lease and is subject to each and every term and condition
thereof, including, without limitation, the limitations of Landlord’s and
Tenant’s liability set forth therein.

 

( c)                                 Landlord’s Architect and the general
contractor selected shall be responsible for determining all physical dimensions
of the Premises and the Building which affects any work to be performed by or
for Tenant hereunder.

 

(d)                                   Tenant’s Project Manager is CRESA
Partners. Tenant’s Project Manager shall approve all plans and costs for Tenant
Improvements, in writing, prior to commencement of such work, shall approve all
change orders, in writing, prior to commencement of work related to any such
change orders, and shall approve all invoices and payment requests prior to
disbursement by Landlord of any related funds from the Improvement Allowance.

 

Dated this 25th day of June, 2001.

 

Landlord:

Tenant:

The Park at CTC, LLC,

Thermo BioStar, Inc., a Delaware corporation

A Colorado limited liability

 

Company

 

 

 

By:

/s/Donald J. Marcotte

 

By:

/s/Noel Doheny

 

 

 

 

 

 

 

Name:

Donald J. Marcotte

 

Name:

Noel Doheny

 

 

 

 

 

 

 

Title:

Managing Director

 

Title:

President

 

 

 

 

 

 

 

Date:

6/25/01

 

Date:

6.25.01

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Guaranty

 

--------------------------------------------------------------------------------


 

Exhibit F

 

GUARANTY

 

Thermo Electron Corporation, a Delaware corporation (“Guarantor”), hereby
guarantees the payment and/or performance to The Park at CTC, LLC, a Colorado
limited liability company, and/or assigns (“Obligee”) of any and all obligations
of Thermo BioStar, Inc., a Delaware corporation (“Thermo BioStar”), under that
certain Lease dated June 25, 2001 by and between Obligee, as landlord, and
Thermo BioStar, as tenant, together with any extensions, modifications or
novations thereof.

 

GENERAL TERMS

 

The Guarantor waives diligence by Obligee in collection of any indebtedness or
other obligation guaranteed herein; notice of nonpayment, protest, notice of
protest or other such notice.

 

The Obligee may:

 

Grant renewals, extensions or modifications of the obligation or indebtedness,
with prior approval of Guarantor; surrender or release any and all security or
collateral; release co-guarantors if any; all without affecting the Guarantor’s
obligations herein.

 

The Obligee shall not have to:

 

First institute suit against Thermo BioStar prior to demanding payment under
this guaranty; exhaust any remedies it may have against Thermo BioStar; give
notice of acceptance of this guarantee; and may in its discretion seek to
enforce this guarantee solely against Guarantor; provided, however, that Obligee
shall first be required to apply any security deposit then held by Obligee to
the performance of Thermo BioStar’s obligations guaranteed hereunder;

 

This is the entire agreement by guarantor and this agreement may be modified
only by a written agreement executed by Guarantor.

 

Dated:

  June 25, 2001

 

 

 

 

Guarantor

 

 

 

 

Thermo Electron Corporation,

 

a Delaware corporation

 

 

 

 

 

 

By:

Theo Melas-Kynazi

 

 

Name:

Theo Melas-Kynazi

 

 

Its:

 

CFO

 

 

 

--------------------------------------------------------------------------------
